Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 1 of 75




               Exhibit 1 to the
             Salerno Declaration
     Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 2 of 75
                                                                    CONFIDENTIAL



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK




PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

     Plaintiffs,
                                                No. 19 Civ. 10023 (KPF)

     -against-


MUFG UNION BANK N.A, and
GLAS AMERICAS LLC,

     Defendants.




                   EXPERT REPORT OF DAVID C. HINMAN, CFA

                               March 16, 2020
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 3 of 75
                                                                                                                  CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                                EXPERT REPORT OF DAVID C. HINMAN

                                                      Table of Contents

I.      INTRODUCTION............................................................................................................. 1
        A. Qualifications and Experience ...................................................................................... 1
        B. Background ................................................................................................................... 3
        C. Assignment ................................................................................................................... 6
        D. Compensation ............................................................................................................... 6
II.     SUMMARY OF OPINIONS ............................................................................................ 7
III.    INVESTORS WOULD NOT, AND SHOULD NOT, HAVE RELIED ON
        REPRESENTATIONS THAT THE PLEDGE OF CITGO COLLATERAL
        WAS VALID GIVEN THE KNOWN INVALIDITY RISK ASSOCIATED
        WITH THE 2020 NOTES ................................................................................................ 9
        A. By September 2016, PDSVA’s Growing Risk Of Default Was Being Closely
           Monitored By Market Participants Who Generally Viewed The Exchange Offer
           As Venezuela’s Attempt To Stave Off Imminent Default .......................................... 10
        B. There Was Considerable Commentary Available And Received By Market
           Participants About The Invalidity Risk Associated With The 2020 Notes, Starting
           Immediately After The Exchange Offer Was Announced And Continuing Through
           October 2019 When PDVSA Missed A Payment On The 2020 Notes ...................... 19
        C. After Missing The Payment On October 28, 2019, The 2020 Notes’ Price Was
           Well Below The Estimated Value Of The CITGO Collateral, Which Is Consistent
           With Investors Factoring In The Invalidity Risk Associated With The CITGO
           Collateral Pledge ......................................................................................................... 31
        D. The Recovery Rating Assigned By Fitch To The 2020 Notes Is Also Consistent
           With The 2020 Notes Having Significant Invalidity Risk .......................................... 33
IV.     PDVSA WAS NOT ENRICHED BY THE EXCHANGE ........................................... 38
V.      EXCHANGING INVESTORS WHO PURCHASED AT ISSUANCE OR
        DURING THE TENDER OFFER WINDOW HAVE NOT LOST MONEY
        THROUGH THE EXCHANGE .................................................................................... 46
        A. Exchanging Investors Who Bought Tendered 2017 Notes At Issuance Have Not
           Lost Money On Their Investment ............................................................................... 47
        B. Exchanging Investors Who Bought Tendered 2017 Notes During The Exchange
           Offer Window Have Not Lost Money On Their Investment ....................................... 49
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 4 of 75
                                                                                     CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                          EXPERT REPORT OF DAVID C. HINMAN


I.      INTRODUCTION

         A. Qualifications and Experience

1.      My name is David Hinman. I am currently the sole proprietor of Hinman Capital Services

        through which I act as a financial services advisor to various investors as well as provide

        expert testimony in litigation. I have more than 25 years of asset management and finance

        experience, including as a portfolio manager for several bond mutual and hedge funds.

2.      In particular, I have over 20 years of experience evaluating, trading, and managing funds

        that invested in emerging market debt securities, including sovereign bonds and bonds

        issued by state-owned enterprises (“SOEs”), including bonds issued by Petróleos de

        Venezuela, S.A. (“PDVSA”), Venezuela’s state-owned oil company.                Funds I have

        managed have also held sovereign or SOE bonds that were restructured (i.e., exchanged

        for new debt instruments), which is a central issue in this case.

3.      As an institutional debt investor, I have routinely evaluated bonds’ risk-return trade-offs

        (i.e., the merits of the investment). Investing in sovereign emerging market debt entails

        unique risks such as loss due to corruption and repudiation that other bond investments

        (e.g., corporate and sovereign debt issues in developed countries) typically do not entail.

        As such, investing in sovereign emerging market debt requires investors to conduct

        substantial due diligence. Thus, as institutional debt investors typically do, I have routinely

        reviewed a host of information (such as publicly available market commentary and

        research reports that are available to institutional investors) to evaluate the merits of

        sovereign or SOE emerging market debt investments. In particular, such information

        includes: (a) bond offering materials which specify the contractual terms of the bond

                                                 -1-
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 5 of 75
                                                                                  CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

        offering, (b) market pricing data, (c) third-party credit rating agency reports, (d) market

        commentary, (e) company information, (f) macroeconomic data, and (g) brokerage analyst

        reports related to the bond or country at issue.

4.      I began my investment career as an institutional debt investor at Pacific Investment

        Management Co. (“PIMCO”), one of the world’s largest institutional debt investment

        advisors, where I worked from 1995 – 2005. For part of that time, I was responsible for

        managing various PIMCO bond funds. After PIMCO, I have worked at several hedge

        funds where I continued to advise and manage various debt funds. I worked at Ares

        Management as the Head of Capital Markets from 2005 to 2006. I worked at Drake

        Management as the Global Head of Credit from 2006 – 2009 where I managed several debt

        funds and also started and oversaw a team of investment professionals that invested

        exclusively in emerging market debt securities. In 2009, I founded SW Asset Management

        (“SWAM”), a boutique asset manager specializing in both corporate and sovereign

        emerging market debt investments. As SWAM’s Co-Founder and Chief Investment

        Officer, I co-managed all SWAM portfolios, supervised trade execution, and created and

        implemented SWAM’s investment policy.

5.      I hold an MBA in Finance from the Wharton School of the University of Pennsylvania and

        a B.S. in Corporate Finance and Investment Management from the University of Alabama.

        I am a Chartered Financial Analyst (CFA) and I have passed the Series 3, 63, 65 and 7

        licensing examinations.

6.      My complete curriculum vitae, which includes my testifying experience, is attached as

        Appendix A to this report.




                                                -2-
           Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 6 of 75
                                                                                                  CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

            B. Background

               1. Plaintiffs 1

7.         Petróleos de Venezuela, S.A. (“PDVSA”), which was formed in 1975, is wholly owned by

           the Venezuelan government and is a holding company for a group of oil and gas

           companies. 2 PDVSA wholly owns PDVSA Petróleo, S.A. (“PDVSA Petróleo”) and PDV

           Holding Inc. (“PDV Holding,” a U.S. company). PDV Holding in turn owns 100% of

           CITGO Holding, Inc. which is the “direct parent” of CITGO Petroleum Corporation

           (“CITGO”), a major U.S. based oil refiner. 3, 4

               2. The 2017 Notes and the Exchange Offer

8.         Between April 2007 and January 2011, PDVSA issued senior unsecured notes with

           aggregate principal of $9.15 billion, that were due in 2017 (collectively, “2017 Notes”). 5

           On September 13, 2016, PDVSA announced an offer to exchange (“Exchange” or




1
 Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A., and PDV Holding, Inc. v. MUFG Union Bank, N.A. and GLAS
Americas LLC in the United States District Court in the Southern District of New York. (“case” or “matter”).
2
    Petróleos de Venezuela, S.A. Prospectus dated December 4, 2007, p. 1.
3
    I refer to PDVSA, PDVSA Petróleo, and PDV Holding collectively as “Plaintiffs.”
4
 Petróleos de Venezuela, S.A. Offers to Exchange Offering Circular dated September 16, 2016 (the “2020 Notes
Offering Circular”), p. 9.
5
    The 2017 Notes comprised of the:
           (a) “April 2017 Notes” which were issued on April 12, 2007, had an aggregate principal amount of $3 billion,
           promised coupon interest of 5.25%, matured April 12, 2017, and were offered in reliance on Regulation S
           under the U.S. Securities Act of 1933; and
           (b) “November 2017 Notes” which were issued on October 29, 2010 and January 18, 2011, had an aggregate
           principal amount of $6.15 billion, promised a coupon interest of 8.5%, were due November 2, 2017, and
           were offered in reliance on Regulation S and Rule 144A under the U.S. Securities Act of 1933.
(See Complaint for Declaratory and Injunctive Relief dated October 29, 2019 in Petróleos de Venezuela, S.A., PDVSA
Petróleo, S.A., and PDV Holding, Inc. v. MUFG Union Bank, N.A. and GLAS Americas LLC in the United States
District Court in the Southern District of New York (“Complaint”), ¶39). See also, Petróleos de Venezuela, S.A.
Prospectus dated December 4, 2007, p. 5, and Petróleos de Venezuela, S.A. Listing Particulars dated March 17, 2011,
pp. 5–6.


                                                          -3-
           Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 7 of 75
                                                                                                CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

           “Exchange Offer”) the 2017 Notes for new senior secured notes maturing in 2020 (“2020

           Notes”). 6 According to the 2020 Notes Offering Circular: 7

                    The New [2020] Notes, the Guaranty and all other Obligations of the Issuer
                    and the Guarantor under the Transaction Documents will be secured on a
                    first-priority basis by the Collateral, which, pursuant to the terms of the
                    Security Documents will include a first-priority security interest in 50.1%
                    of the outstanding Capital Stock of CITGO Holding, held by PDV Holding
                    Inc. (the “Pledgor”).

                3. The Purpose of the Exchange

9.         According to the 2020 Notes Offering Circular, the “purpose of the Exchange Offers is to

           extend the maturities of and refinance” the 2017 Notes because “[e]xternal factors such as

           the recent decline in oil prices […] have affected the price at which [PDVSA] can sell

           [their] products.” 8 PDVSA claimed that “it would be prudent to rearrange [PDVSA’s] debt



6
    The Exchange offered investors:
           (a) U.S.$1,170 of 2020 Notes for each U.S.$1,000 in outstanding principal amount of the April 2017 Notes;
           and
           (b) U.S.$1,220 of 2020 Notes for each U.S.$1,000 in outstanding principal amount of the November 2017
           Notes
In aggregate, PDVSA issued approximately U.S. $3,367,529,000 in principal amount of 2020 Notes. The 2020 Notes,
which were issued on October 28, 2016 promised a coupon interest of 8.5%, were due October 28, 2020, and were
offered in reliance on Regulation S and Rule 144A under the U.S. Securities Act of 1933.
See, Ana Isabel Martinez and Corina Pons, “Venezuela’s PDVSA offers $7 billion bond swap to ease debt burden,”
Reuters, September 13, 2016. (https://www reuters.com/article/us-venezuela-pdvsa-idUSKCN11J2E2); 2020 Notes
Offering Circular, p. 141; Petróleos de Venezuela, S.A. Offers to Exchange Supplement to Offering Circular dated
September 26, 2016, p. 2; “PDVSA Announces Settlement of the Exchange Offers of its Outstanding 5.250% Senior
Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior Secured Notes due 2020,” PRNewswire,
October 28, 2016.         (https://www.prnewswire.com/news-releases/pdvsa-announces-settlement-of-the-exchange-
offers-of-its-outstanding-5250-senior-notes-due-2017-and-850-senior-notes-due-2017-for-new-850-senior-secured-
notes-due-2020-300353519 html).
7
  “Petróleos de Venezuela, S.A. (the “Issuer”) will issue the new notes (the “New Notes”) under an indenture (the
“Indenture”), among the Issuer, PDVSA Petróleo, S.A. (the “Guarantor”), MUFG Union Bank, N.A. [a defendant],
as trustee (the “Trustee”), GLAS Americas LLC [a defendant], as collateral agent (the “Collateral Agent”), Law
Debenture Trust Company of New York, as principal paying agent (the “Principal Paying Agent”), as transfer agent
(the “Transfer Agent”), as registrar (the “Registrar”), and Banque Internationale à Luxembourg, société anonyme, as
Luxembourg listing agent and paying agent.” See 2020 Notes Offering Circular, p. 140.
8
    2020 Notes Offering Circular, p. 7. (Bracketed text added for clarification.)


                                                           -4-
           Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 8 of 75
                                                                                                  CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

           profile, which was structured (when incurred) during different political and economic

           conditions.” 9

                4. Challenges to the Exchange Offer

10.        As explained in greater length below, the Exchange Offer faced several challenges before

           and after its announcement on September 13, 2016.

11.        On May 26, 2016, before the Exchange Offer was announced, the opposition-controlled

           National Assembly of Venezuela (“National Assembly”) passed a resolution declaring that

           “any national, state or municipal public contract entered into by the National Executive

           Power with… companies not domiciled in Venezuela without the approval of the National

           Assembly shall be absolutely null and void; as well as other national public contracts that

           are executed without such approval except where exempt by law.” 10

12.        On September 27, 2016, after the Exchange Offer was announced but before the Exchange

           was completed, the National Assembly issued a subsequent resolution explicitly rejecting

           the Exchange and calling for an investigation of the Maduro regime’s mismanagement of

           PDVSA and its misuse of PDVSA for political purposes. 11

13.        At the time, there was considerable public commentary regarding the National Assembly’s

           opposition to the Exchange Offer, and the challenges associated with PDVSA’s pledge of

           CITGO equity as collateral for the 2020 Notes, that I discuss later.




9
    2020 Notes Offering Circular, p. 7. (Bracketed text added for clarification.)
10
  “Resolution on the Respect of the Specific and Non-transferable powers of the National Assembly Regarding Public
Interest Contracts Entered Into by the National Executive with States or Official Foreign Entities or with Corporations
Not Domiciled in Venezuela,” National Assembly of the Bolivarian Republic of Venezuela, May 26, 2016. Translated
by TransPerfect.
 Complaint Exhibit C, “Resolutions on the Current Financial Situation of Petróleos de Venezuela, S.A.,” National
11

Assembly of the Bolivarian Republic of Venezuela, September 27, 2016. Translated by TransPerfect.

                                                           -5-
         Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 9 of 75
                                                                                                    CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

14.      On October 28, 2019, PDVSA failed to make a principal and interest payment of $913

         million that was due on the 2020 Notes. 12

15.      Plaintiffs seek a judgement that the 2020 Notes and the purported pledge of collateral (i.e.,

         the “CITGO Shares”) are “invalid, illegal, null and void ab initio, and thus

         unenforceable.” 13

          C. Assignment

16.      I have been retained by Paul Hastings LLP (PDVSA’s and PDVSA Petróleo’s counsel) and

         Willkie Farr & Gallagher LLP (PDV Holding’s counsel) (collectively referred to as

         “Counsel”) to evaluate whether:

         a. From the time the Exchange Offer was announced in September 2016, investors would
            have and should have been aware of the “invalidity risk” associated with the 2020
            Notes. In formulating an opinion on this issue, counsel has instructed me to assume
            that the term “invalidity risk” refers to the risk that the purported pledge of 50.1% of
            CITGO Holding’s equity as collateral for the 2020 Notes in the Exchange (“CITGO
            Collateral”) would be deemed invalid.

         b. The Exchange Offer enriched PDVSA.

         c. Investors who purchased 2017 Notes in the secondary market on the 2017 Notes’
            issuance dates or during the tender offer window, exchanged those notes for 2020
            Notes, and held those 2020 Notes through today (“Exchanging Investors”) lost money
            as a result of the Exchange.

          D. Compensation

17.      I bill on a time and materials basis for my work in connection with this assignment. My

         hourly rate is $750. Staff at Analysis Group, Inc. working under my direction and

         supervision have assisted me in this assignment and bill at their standard hourly rates.

         Payment for my services, or that of Analysis Group staff working under my direction and


12
  Arturo C. Porzecanski, “The PDVSA 2020 bond: time for a solution,” Financial Times, November 18, 2019.
(https://ftalphaville ft.com/2019/11/14/1573766503000/The-PDVSA-2020-bond--time-for-a-solution/).
13
   Additional reasons why the Plaintiffs contend that the 2020 Notes and the purported pledge of collateral are “invalid,
illegal, null and void ab initio, and thus unenforceable” can be found in the Complaint ¶¶74 – 80.
                                                         -6-
        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 10 of 75
                                                                                                  CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

         supervision, does not depend in any way on the opinions that I form or the outcomes in this

         matter.

18.      The materials that I have relied upon in reaching my conclusions are listed in Appendix B

         of this report. My work on this matter is ongoing, and I may review additional materials

         or conduct further analysis. To the extent that additional information comes to my

         attention, I reserve the right to update, refine, and/or revise my opinions.

II.      SUMMARY OF OPINIONS

19.      For reasons I explain in detail in this report, in my opinion:

         a. Starting from September 2016 when the Exchange Offer was announced, sophisticated
            investors knew (or at a minimum should have known) of the invalidity risk related to
            the purported pledge of CITGO Collateral associated with the 2020 Notes,
            notwithstanding any representations in the 2020 Notes Transaction Documents
            (“Representations”) to the contrary. 14

             i. My review of a host of contemporaneously available information that emerging
                market debt investors such as myself routinely review to evaluate the risk of a
                sovereign or SOE bond 15 indicates that the invalidity risk associated with the 2020
                Notes’ collateral was the subject of considerable public discussion 16 starting in
                September 2016 when the Exchange Offer was announced, and continuing
                thereafter, notwithstanding any Representations to the contrary.




14
   The Defendants (and Counterclaim-Plaintiffs) refer to purported PDVSA representations in their Affirmative
Defenses and in their Counterclaims. The Counterclaims include a summary of such purported representations at
paragraphs 143 – 147, which refer to alleged PDVSA representation and misrepresentations (both direct and by
purported omission) in the Indenture, Pledge Agreement, and 2020 Notes Offering Circular (collectively referred to
as “2020 Notes Transaction Documents”). I refer to these purported representations collectively in this report as the
alleged PDVSA “Representations.” See Defendants’ Answer and Counterclaims dated December 18, 2019 in
Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A., and PDV Holding, Inc. v. MUFG Union Bank, N.A. and GLAS
Americas LLC in the United States District Court in the Southern District of New York (“Counterclaims”), ¶¶143 –
147.
15
   Such information includes: the bond’s contractual terms described in offering materials; the bond’s price and the
prices of comparable bonds; credit rating agencies’ reports regarding the bond and/or its issuer’s credit quality;
financial information about the issuer; macroeconomic data about the country’s economic performance and future
prospects; market commentary and analyst reports about economic developments in the country and specific
discussion about the credit quality of the bond at issue.
16
  For the purposes of this report, “public information” means information that institutional bond fund managers
normally review, and could include broker analyst and rating agency reports which are available to investors for a fee.
                                                        -7-
        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 11 of 75
                                                                                                   CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

             ii. Hence, PDVSA noteholders would have been (or, at a minimum, should have been)
                 aware of the invalidity risk associated with the 2020 Notes even before the
                 Exchange was completed, notwithstanding any Representations to the contrary.

             iii. The terms of the Exchange Offer were unusually favorable for investors:

                  •    Per $1,000 of principal (or face value) of 2017 Notes tendered in the Exchange,
                       investors received more than $1,000 in principal value of 2020 Notes (i.e., a
                       face value “premium”).

                  •    Investors who tendered April 2017 Notes in the Exchange were promised a
                       higher coupon interest rate on the 2020 Notes.

                  •    The Exchange required investors to extend their exposure to PDVSA’s credit
                       risk by 1.67 years (“maturity extension”) by swapping 2017 Notes with a
                       weighted average maturity of 0.83 years for 2020 Notes which had a weighted
                       average maturity of 2.5 years.

                  •    In my experience, in debt restructurings of this kind, the new notes that
                       investors typically receive in exchange for their existing notes typically offer
                       significantly worse terms, viz., require investors to accept some combination of:
                       a reduction in face value (a face value “haircut”), a lower coupon rate or a
                       significantly longer weighted maturity.

                  •    My experience in this regard is consistent with academic research on
                       restructuring of “sovereign” debt, which includes debt issued by “the
                       government of a sovereign state” as well as “an issuer which is fully or partially
                       owned by the government [SOE], but which does not have taxing authority,”
                       such as PDVSA. 17

                  •    Despite its favorable terms, the response to the Exchange Offer was muted as
                       only 39% of the 2017 Notes’ outstanding principal was ultimately exchanged
                       for 2020 Notes whereas the participation rate is typically significantly higher in
                       sovereign debt restructurings (72% -100%). This muted response is consistent
                       with investor awareness of and concern about the invalidity risk associated with
                       the 2020 Notes even before the Exchange was completed.



17
   A comprehensive study of “sovereign” debt restructuring by the International Monetary Fund (“IMF”) includes
restructurings of debt issued by “quasi-sovereign” issuers, which the study defines as “an issuer which is fully or
partially owned by the government [SOE], but which does not have taxing authority.” (See Udaibir S. Das, Michael
G. Papaioannou, and Christoph Trebesch, “Sovereign Debt Restructurings 1950–2010: Literature Survey, Data, and
Stylized Facts,” IMF working paper, Monetary and Capital Markets Department (2012), WP/12/203 (“Das et al.
(2012)” or “IMF study”), p. 7 and p. 56). Therefore, henceforth, I refer to debt restructuring by sovereign governments
and SOEs collectively as “sovereign” debt restructuring, as do academic studies on the subject such as Das et al (2012).


                                                         -8-
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 12 of 75
                                                                                             CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

             iv. The 2020 Notes’ heavily-discounted price (32.492% of par) after these Notes failed
                 to make a principal and interest payment on October 28, 2019 is consistent with
                 investor awareness of the invalidity risk, notwithstanding any Representations to
                 the contrary.

             v. Fitch Ratings (a credit rating agency) did not estimate a significantly higher
                recovery rate for the 2020 Notes at issuance relative to PDVSA’s other unsecured
                debt obligations, indicating that Fitch had heavily discounted the value of CITGO
                Collateral from the time the 2020 Notes were issued.

        b. The Exchange Offer did not enrich PDVSA or PDV Holding. Instead, it contractually
           obligated PDVSA to make greater interest and principal payments over a longer time
           period than it would have been obligated to do absent the Exchange, and it only
           provided PDVSA with a relatively modest maturity extension.

        c. Exchanging Investors have not lost money on their investment.

III.    INVESTORS WOULD NOT, AND SHOULD NOT, HAVE RELIED ON
        REPRESENTATIONS THAT THE PLEDGE OF CITGO COLLATERAL WAS
        VALID GIVEN THE KNOWN INVALIDITY RISK ASSOCIATED WITH THE
        2020 NOTES

20.     Investing in emerging market SOE debt (such as the PDVSA Notes at issue in this case)

        entails unique risks, such as loss due to change in government policy and corruption, that

        other bond investments (e.g., corporate and sovereign debt issues in developed countries)

        typically do not entail. Therefore, institutional investors routinely review a host of publicly

        available market commentary and reports issued by analysts and rating agencies that may

        affect a SOE bond’s merits before investing in such debt. Institutional investors routinely

        continue monitoring such information after making an investment to keep abreast with

        market developments that may affect the investment’s value.

21.     The typical sources of information that an institutional investor considers in evaluating an

        SOE bond’s merits 18 may include: (a) the bond’s contractual terms, including the value of

        any collateral associated with the bond, (b) market commentary, (c) information about the


18
  In this case, the PDVSA Exchange Offer excluded “any tender that would result in the issuance of less than U.S.
$150,000 principal amount of New Notes to a participating holder.” (See 2020 Notes Offering Circular, p. 15.)
                                                      -9-
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 13 of 75
                                                                                             CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

        issuer, including its outstanding debt and relationship to the government, (d) market pricing

        data, (e) credit rating agency reports, (f) macroeconomic data, and (g) brokerage analyst

        reports related to the bond or country at issue.

22.     My review of many of the information sources that institutional investors would typically

        consider in evaluating an emerging market debt investment confirms that a plethora of

        market and analyst commentary about the invalidity risk associated with 2020 Notes was

        publicly available from before the Exchange was completed up until October 2019 and

        afterwards. Hence, in my opinion, an institutional investor would have been aware (or at

        a minimum, should have been aware) of the invalidity risk associated with the 2020 Notes

        over this time period. In light of the known invalidity risk, it would not have been

        reasonable for sophisticated investors to assume that the purported pledge of CITGO

        Collateral was valid or to rely upon any Representations to that effect.

         A. By September 2016, PDSVA’s Growing Risk Of Default Was Being Closely
            Monitored By Market Participants Who Generally Viewed The Exchange Offer
            As Venezuela’s Attempt To Stave Off Imminent Default

23.     Venezuela has one of the world’s largest oil reserves and its economy is largely dependent

        on it. 19 PDVSA’s financial condition was linked to that of Venezuela because PDVSA

        was a state-owned entity and Venezuela used “PDVSA as a tool to support the country’s

        fiscal and monetary policy.” 20 A severe recession had gripped Venezuela by 2014 due to

        a significant decline in the country’s oil production, coupled with the sharp decline in the


19
  Cesar J. Alvarez and Stephanie Hanson, “Venezuela’s Oil-Based Economy,” Council on Foreign Relations,
February 9, 2009. (https://www.cfr.org/backgrounder/venezuelas-oil-based-economy).
20
  A March 2011 Euromoney money article cited Juan Cruz, a Venezuela analyst at Barclays Capital, as stating:
“Increasingly, Venezuela has been using PDVSA as a tool to support the country’s fiscal and monetary policy.” See
Jason Mitchell, “Venezuela: PDVSA issuance counteracts dollar shortage,” Euromoney, March 30, 2011.
(https://www.euromoney.com/article/b12kjf90wnpsmm/venezuela-pdvsa-issuance-counteracts-dollar-shortage).


                                                     - 10 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 14 of 75
                                                                                               CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

        global price of oil, among other factors. 21 In September 2014, BBC reported that the

        London-based economic research consultancy Capital Economics had predicted that

        Venezuela's GDP would “contract by a cumulative 5% in 2014-2015” and there was a

        “growing risk of a much deeper recession and default.” 22

24.     By December 2014, oil prices had hit a four-year low at $70 per barrel and, given its heavy

        reliance on the oil and gas revenues, Venezuela was thrown into “chaos” and experts

        believed that Venezuela’s economy was “set to implode.” 23

25.     The growing concerns about Venezuela’s and PDVSA’s credit quality led the ratings

        agency Fitch to downgrade PDVSA’s debt ratings on December 19, 2014. 24 Fitch

        downgraded PDVSA’s issuer default ratings (IDRs) to ‘CCC’ from ‘B’. 25, 26 This was the

        third downgrade of PDVSA’s debt by Fitch since 2007, when the PDVSA April 2017 Notes

        were first issued. 27 Fitch also “downgraded approximately USD26.4 billion of senior



21
    “Venezuela confirms recession, highest inflation in Americas,” CNBC, December 30, 2014.
(https://www.cnbc.com/2014/12/30/venezuela-confirms-recession-highest-inflation-in-americas html); and Silvana
Ordoñez, “Venezuela’s future? ‘Barbarity and people looting,’” CNBC, December 1, 2014.
(https://www.cnbc.com/2014/12/01/falling-crude-oil-prices-crush-venezuelas-ailing-economy html).
22
   “Venezuela's annual inflation rises to 63.4%,” BBC, September 10, 2014 (https://www.bbc.com/news/world-latin-
america-29140359).
23
   Silvana Ordoñez, “Venezuela’s future? ‘Barbarity and people looting.’” CNBC, December 1, 2014.
(https://www.cnbc.com/2014/12/01/falling-crude-oil-prices-crush-venezuelas-ailing-economy html).       This article
also noted that “Oil accounts for 95 percent of Venezuela’s export earnings, and combined with gas, it’s 25 percent
of the country’s gross domestic product.”
24
     “Fitch Downgrades PDVSA’s IDRs to ‘CCC’,” Business Wire, December 19,                                   2014.
(https://www.businesswire.com/news/home/20141219005906/en/Fitch-Downgrades-PDVSAs-IDRs-CCC).
25
     “Fitch Downgrades PDVSA’s IDRs to ‘CCC’,” Business Wire, December 19,                                   2014.
(https://www.businesswire.com/news/home/20141219005906/en/Fitch-Downgrades-PDVSAs-IDRs-CCC).
26
  A rating of ‘CCC’ indicates a security is “speculative grade” and is seven ratings below the lowest “investment
grade” rating given by Fitch. Fitch notes that a ‘CCC’ rating carries “Substantial credit risk. Default is a real
possibility.”            See,       “Rating      Definitions,”     Fitch       Ratings,      pp.       3,     19.
(https://www fitchratings.com/site/dam/jcr:6b03c4cd-611d-47ec-b8f1-183c01b51b08/Rating).
27
  On 3/27/2007, Fitch rated PDVSA BB-. Fitch downgraded PDVSA from BB- to B+ on 12/17/2008. Fitch again
downgraded from B+ to B on 3/25/2014, and from B to CCC on 12/19/2014. S&P similarly rated PDVSA as BB- on

                                                      - 11 -
        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 15 of 75
                                                                                                  CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

         unsecured debt outstanding to ‘CCC/RR4’ from ‘B/RR4.’” 28 , 29 Fitch noted that this

         downgrade of PDVSA’s debt rating followed its “downgrade of the sovereign ratings of

         Venezuela to ‘CCC’ from ‘B.’” 30 In downgrading PDVSA on December 19, 2014, Fitch

         noted that: 31

                  The downgrade of the sovereign ratings reflects the sharp decline of
                  international oil prices, which increase balance of payments pressures in the
                  context of reduced external financing flexibility and rising macroeconomic
                  instability.

                  KEY RATING DRIVERS

                  PDVSA’s credit quality reflects the company’s linkage to the government
                  of Venezuela as a state-owned entity, combined with increased government
                  control over business strategies and internal resources. This underscores
                  the close link between the company’s credit profile and that of the
                  sovereign.

                  PDVSA’s cash flow generation is significantly affected by the large amount
                  of funds transferred to the central government each year. During 2013, total
                  transfers to central government and external parties amounted to more than
                  USD60 billion, or approximately 50% of total reported revenues in the form
                  of royalties, social development expenditures, oil bartering agreements,
                  taxes and dividends.




3/27/2007 and downgraded to B+ on 6/12/2009. S&P again downgraded from B+ to B on 6/7/2013, B to B- on
12/13/2013, and B- to CCC+ on 9/17/2014. (Data are from Bloomberg L.P.)
28
     “Fitch Downgrades PDVSA's IDRs to ‘CCC’,” Business Wire, December 19,                                       2014.
(https://www.businesswire.com/news/home/20141219005906/en/Fitch-Downgrades-PDVSAs-IDRs-CCC).
29
   “Issuer Ratings: An Issuer Default Rating (IDR) is an assessment of an issuer’s relative vulnerability to default on
financial obligations, and is intended to be comparable across industry groups and countries. Issuers may often carry
both Long-Term and Short-Term IDRs. Because both types of IDRs are based on an issuer’s fundamental credit
characteristics, a relationship exists between them.” See “Corporate Rating Methodology – Effective 12 August 2011
to 8 August 2012,” Fitch Ratings, p. 1. (https://www.fitchratings.com/site/re/647229).
30
     “Fitch Downgrades PDVSA’s IDRs to ‘CCC’,” Business Wire, December 19,                                       2014.
(https://www.businesswire.com/news/home/20141219005906/en/Fitch-Downgrades-PDVSAs-IDRs-CCC).
31
     “Fitch Downgrades PDVSA’s IDRs to ‘CCC’,” Business Wire, December 19,                                       2014.
(https://www.businesswire.com/news/home/20141219005906/en/Fitch-Downgrades-PDVSAs-IDRs-CCC).


                                                        - 12 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 16 of 75
                                                                                             CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

26.     Analyses of Venezuela’s and PDVSA’s worsening financial condition continued through

        2015. In October 2015, The International Monetary Fund (“IMF”) noted: 32

                 Venezuela has been pursuing unsustainable macroeconomic policies for
                 several years on the back of widespread microeconomic distortions. This
                 has resulted in high and rapidly increasing inflation (projected to be about
                 200 percent in 2015 and 2016), a severe scarcity of goods, and a black
                 market exchange rate that is currently more than 100 times larger than the
                 lowest official exchange rate (in a system of multiple exchange rates, but
                 for which 95 percent of the transactions take place at the lowest official
                 exchange rate). Against this backdrop, Venezuela was hard hit by the
                 sudden fall in its terms of trade (which has also compressed fiscal revenues
                 from the government-owned oil producer Petróleos de Venezuela
                 (PDVSA), private sector confidence has collapsed, and the economy has
                 been in a deep recession since 2014. Venezuela’s GDP is projected to
                 contract by about 10 percent in 2015 and 6 percent in 2016.

27.     On January 20, 2016, a Reuters article commented: “Slumping crude prices have investors

        bracing for a messy default in Venezuela, where the sovereign and state-owned oil

        company PDVSA have some US$10bn in external debt payments due this year.” 33 The

        same Reuters article further noted: 34

                 Barclays said the country will have difficulty avoiding a credit event in 2016
                 - and that is based on the bank’s forecast of US$37 oil, almost $10 higher
                 than current prices That sentiment seems to be widely shared in the market,
                 even though President Nicolas Maduro assured the National Assembly last
                 week that Venezuela would continue to pay what it owes. “It is a question
                 of when, not if,” said Russ Dallen, a partner at Latinvest in Miami, referring
                 to the possibility of a default. “The only thing that could change that is a
                 sharp recovery in oil prices, and/or a bailout from Venezuela’s friends in
                 China, Russia or Iran.”



32
  “Regional Economic Outlook. Western Hemisphere: Adjusting Under Pressure,” World Economic and Financial
Surveys, International Monetary Fund, October 2015, pp. 28 – 29.                  (https://www.imf.org/~/media/
Websites/IMF/imported-flagship-issues/external/pubs/ft/reo/2015/whd/eng/pdf/ _wreo1015pdf.ashx).
33
    Paul Kilby, “Oil rout raises fears of Venezuela debt             default,”   Reuters,   January   20,   2016.
(https://www reuters.com/article/venezuela-bonds-idUSL2N1540UK).
34
    Paul Kilby, “Oil rout raises fears of Venezuela debt             default,”   Reuters,   January   20,   2016.
(https://www reuters.com/article/venezuela-bonds-idUSL2N1540UK).


                                                    - 13 -
        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 17 of 75
                                                                                                    CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

28.      On August 4, 2016, Venezuela’s National Assembly officially approved a resolution

         warning about PDVSA’s financial crisis, which was closely linked to the deteriorating

         economic condition of the country. 35, 36 The resolution notes:

                  Despite having managed about $840 billion in revenue from 1999 to 2015,
                  the State has used PDVSA as a source of funding for political-partisan
                  purposes, thereby hindering the company’s investment in essential aspects
                  within the industry such as exploration, extraction and distribution. This
                  has led to Venezuela producing fewer barrels of oil today than it produced
                  in 1997;

                  …

                  There are continuous reports of shutdowns and lack of maintenance in the
                  production fields of the Orinoco Oil Belt. Even PDVSA itself recognizes
                  such facts in its 2015 management report;

                  …

                  PDVSA’s financial situation is that of an entity submerged in debt. Today
                  the State owes creditors about $43 billion (four times the international
                  reserves in August 2016), more than four times the amount the Company
                  owed in 1998.




35
  “Agreement To Notify The National Executive Regarding The Current Situation Of The State-Owned Company
Petróleos De Venezuela SA (PDVSA),” National Assembly of the Bolivarian Republic of Venezuela, August 4,
2016. Translated by TransPerfect.
36
   As I discuss in more detail later, the close link in the financial condition of the state-owned enterprise, PDVSA, and
that of the state (Venezuela), was recognized by market commentators, credit rating agencies, and investors. For
example, Ashmore Group’s head of research, Jan Dehn, noted “Venezuela is de facto an oil company with a country
attached, where the country is becoming increasingly irrelevant.” See Eshe Nelson, “Venezuela is too poor to import
food and medicine. So why is the government still paying off its debt,” Quartz, December 20, 2016.
(https://qz.com/866593/venezuela-is-too-poor-to-import-food-and-medicine-so-why-is-the-government-still-paying-
off-its-debt/).


                                                         - 14 -
        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 18 of 75
                                                                                                   CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

29.      External analyses in August of 2016 reflected strong concerns that the Maduro regime was

         corrupt and controlled a number of key Venezuelan institutions. 37,38 One such analysis

         reflecting concerns about the continued legitimacy of the Maduro regime from Jefferies

         stated: 39

                  We find it difficult to envision a scenario within which such an authoritarian
                  and corrupt government is ousted peacefully through a referendum. At this
                  point there should be little doubt that Chavismo’s ultimate objective is to
                  perpetuate itself in power, irrespective of the costs. If those costs involve
                  the outright violation of the constitution, ignoring international pressures or
                  even using violence, so be it.
                  …



37
   Emails from Javier Kulesz to Jan Dehn, Herbert Saller, and Xin Xu “Jefferies LatAm Sovns – Venezuela
commentary,” dated August 1, 2016. (ASH_00000018 – 021; ASH_00001421 – 424; ASH_00001903 – 906); Emails
from Javier Kulesz to Pablo Goldberg, “Jefferies LatAm Sovns – Venezuela commentary,” dated August 1, 2016.
(BLA_00000024 – 027); Emails from Jane Brauer to Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 25 others,
“Venezuela Goodies: Congressional Research Service Report just released 22 Aug,” dated August 23, 2016.
(ASH_00002125); Emails from Jane Brauer to Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 25 others, “Venezuela
Goodies: Congressional Research Service Report just released 22 Aug,” dated August 23, 2016. (BLA_00003431;
BLA_00003488 – 489); Emails from Javier Kulesz to Michel Aubenas, Herbert Saller, Xin Xu, Pablo Goldberg, Amer
Bisat, Silvio Zanardini, and Sergio Trigo Paz, “Venezuela and Argentina commentary,” dated August 25, 2016. (“In
the meantime, the government is using all sorts of extortion tactics.”) (BLA_00000009 – 011; BLA_00000354 – 356;
BLA_00003557 – 559; BLA_00004441 – 443); Emails from Javier Kulesz to Jan Dehn, “Venezuela and Argentina
commentary,” dated August 25, 2016. (ASH_00000043 – 045; ASH_00001433 – 435; ASH_00006421 – 423).
38
  Analyses of the Venezuelan political situation through the remainder of 2016 routinely voiced similar concerns
about the corrupt influence of the Maduro regime on Venezuelan institutions and generally in Venezuela. See email
from Meilee Wong to Xin Xu, “LATAM: Venezuela: Maduro Denies Legislative Branch Budget Authority – Political
Space Closed,” dated October 1, 2016 (“This act lays ruin to the last vestige of democracy and constitutionality in
Venezuela.” (ASH_00006903 – 905); Email from Francisco Rodriguez to Jorge Piedrahita, “Supreme Court demand,”
dated October 20, 2016 (“My initial reaction is that this is likely part of a government strategy . . . [t]he Venezuelan
government often sends out veiled threats that it may be willing to take some drastic action . . . .”) (ASH_00007026
– 027); Emails from Javier Kulesz to Xin Xu, Jan Dehn, Herbert Saller, Pablo Goldberg, Sergio Trigo Paz and 25
others, “Jefferies LatAM Sovns – Venezuela and Argentina commentary,” dated October 26, 2016 (“It’s hard to
envision an untrustworthy government that has violated every possible contract, excluding your bonds, striking a deal
when its sole objective is to control power regardless of the consequences.”) (ASH_00007140 – 144; ASH_00004413
–417; ASH_00006137 – 141); Emails from Javier Kulesz to Xin Xu, Jan Dehn, Herbert Saller, Pablo Goldberg, Sergio
Trigo Paz and 25 others, “Jefferies LatAM Sovns – Venezuela and Argentina commentary,” dated October 26, 2016.
(BLA_00001608 – 611; BLA_00001612 – 616); Mark P. Sullivan, Congressional Research Service, “Venezuela:
Background and U.S. Relations,” dated November 21, 2016 (ASH_00003589 – 646).
39
  Emails from Javier Kulesz to Jan Dehn, Herbert Saller, Xin Xu, and Pablo Goldberg, “Jefferies LatAm Sovns –
Venezuela commentary,” dated August 1, 2016. (ASH_00000018 – 021; ASH_00001421 – 424; ASH_00001903 –
906); Emails from Javier Kulesz to Jan Dehn, Herbert Saller, Xin Xu, and Pablo Goldberg, “Jefferies LatAm Sovns –
Venezuela commentary,” dated August 1, 2016. (BLA_00000024 – 027).


                                                        - 15 -
Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 19 of 75
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 20 of 75
                                                                                         CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                50 percent [sic]. But in addition to declining revenues, oil production has
                also dropped, doubling the pain for Venezuela.

                The problems could grow worse. Several oil service companies suspended
                or slowed operations in Venezuela this year due to difficulties in obtaining
                payment from the state-run oil company, Petróleos de Venezuela (PDVSA).
                Contractors have cut back on drilling in Venezuela amid rising unpaid debt,
                which threatens to take Venezuela’s output down even further.

32.     The same article quoted Rice University professor, Dr. Francisco Monaldi, as stating that:

        “In recent years PDVSA’s debt has increased from $3 billion to more than $43 billion.” 42

33.     By August 2016, hyperinflation had gripped Venezuela. An August 2016 IMF working

        paper noted: 43

                Headline consumer price inflation averaged 88 percent in 2015 and rose to
                180 percent by year end. Some components of the consumer basket with a
                high dependence on imported goods experienced inflation rates well above
                the overall index. For example, food inflation ended the year above 300
                percent and tobacco and alcohol increased by nearly as much. In the
                meantime, the black market exchange rate rose 380 percent, ending the year
                at a rate of 833 bolivars per dollar.

                Venezuela recently experienced a sharp decline in oil prices. Its oil basket
                commanded nearly $100 per barrel in mid-2014. Reflecting the global fall
                in oil prices in the second half of 2014, the price of Venezuela’s oil plunged
                to $47 per barrel by end-2014 and declined further to $29 per barrel by end-
                2015. This led to a substantial decline in oil revenues and PDVSA’s
                operating surplus.

                Output contracted sharply. […] [A]anecdotal evidence suggests that
                scarcity of basic and intermediate goods continued to worsen. According
                to the central bank, output has contracted every quarter since the first quarter
                of 2014. The recession continues to deepen, with output contracting 7
                percent in the third quarter of 2014. Anecdotal evidence suggests that many
                production facilities have had to be shut down due to the lack of necessary
                imports of intermediate inputs.




42
       Luis Colasante, “Is doomsday inevitable for Venezuela?”           USA Today, August 27, 2016.
(https://www.usatoday.com/story/money/markets/2016/08/27/doomsday-inevitable-venezuela/89335716/).
43
  Valerie Cerra, “Inflation and the Black Market Exchange Rate in a Repressed Market: A Model of Venezuela,”
International Monetary Fund, August 2016 (See Section II: Background).
                                                   - 17 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 21 of 75
                                                                                              CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

34.     As is evident from the above citations, by the time of the Exchange Offer in September

        2016, there was considerable market commentary about PDVSA’s growing risk of default.

        With that context, the Exchange Offer was seen as an attempt by the Maduro regime to buy

        time and stave off default that seemed inevitable unless oil prices recovered, or the country

        obtained other sources of financing. As a Financial Times article on September 26, 2016

        noted: 44

                 Venezuela has defied the doomsayers, managing to stay current on its debts,
                 even as the country slides into a deepening state of chaos. But its state oil
                 company has now thrown in the towel — a move that will probably presage
                 a wider, most likely messy default and debt restructuring.

                 The head of Petróleos de Venezuela (PDVSA) last week unveiled plans to
                 swap more than $7bn of bonds maturing next year with longer-dated debts
                 due in 2020. To sweeten the deal for investors, PDVSA offered up its US
                 subsidiary Citgo Petroleum as collateral.

                 Venezuela hopes that a successful debt exchange will buy time, betting that
                 oil prices will eventually recover and improve its finances. But lawyers
                 question the legality of the proposed swap; S&P said it would constitute
                 a default by PDVSA, and many analysts see the move as a curtain-raiser for
                 an inevitable restructuring of Venezuela’s national debts.

                 PDVSA’s proposed debt swap is also complicated by the proposal to offer
                 up to 50.1 per cent of Citgo as security for bondholders who agree to the
                 deal. Firstly, it is already the state oil company’s main seizable asset in case
                 of a default; secondly, if it is fully pledged to underpin the bond swap then
                 it would in practice deprive other bondholders of their main security.
                 Lawyers say this would therefore probably fall foul of the “negative pledge”
                 clause in PDVSA’s existing bonds. [emphasis added]




44
   Robin Wigglesworth and Andres Schipani, “Venezuelan oil major’s debt swap: the beginning of the end?”
Financial Times, September 26, 2016. (https://www.ft.com/content/aadf657c-7f4a-11e6-8e50-8ec15fb462f4). See
also, Email from Russ Dalen, “FT: Venezuelan oil major’s debt swap - the beginning of the end?” dated September
26, 2016 (ASH_00002429 – 432).
The article refers to the “negative pledge” clause in PDVSA’s existing bonds, which is a negative covenant that
prevents PDVSA from assuming any additional liens to secure a new debt issue without equally securing its existing
debt. See, Petróleos de Venezuela, S.A. Prospectus dated December 4, 2007, p. 90. See also, Leland E. Crabbe and
Frank J. Fabozzi, “Managing Corporate Bond Portfolio,” Wiley, 2002, Chapter 2, pp. 18 – 19.
                                                     - 18 -
Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 22 of 75
          Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 23 of 75
                                                                                                    CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

36.        I next discuss the extensive market commentary on the invalidity risk associated with the

           2020 Notes in the financial press and in research reports issued by Wall Street analysts.

           Such extensive public commentary suggests that the invalidity risk was very significant to

           investors because it garnered widespread coverage despite it being a “tail risk.” 60

           Invalidity risk was a “tail risk” because it would materialize only if: (a) the 2020 Notes

           defaulted at maturity, or before they matured; and (b) there was a power transition in

           Venezuela from the Maduro administration to the opposition before such a default had




53
   Alexandra Ulmer and Corina Pons, “Venezuela PDVSA bond prices slip after debt swap again extended,” Reuters,
October 13, 2016. (https://www.reuters.com/article/us-venezuela-pdvsa-debt/venezuela-pdvsa-bond-prices-slip-
after-debt-swap-again-extended-idUSKCN12D1VK).
54
  “PDVSA Announces Extension of the Early Tender Deadline and the Expiration Date for its Offers to Exchange its
Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior Secured Notes
due 2020,” PR Newswire, October 17, 2016. (https://www.prnewswire.com/news-releases/pdvsa-announces-
extension-of-the-early-tender-deadline-and-the-expiration-date-for-its-offers-to-exchange-its-outstanding-5250-
senior-notes-due-2017-and-850-senior-notes-due-2017-for-new-850-senior-secured-notes-due-2020-
300346322.html).
55
  “PDVSA Announces Settlement of the Exchange Offers of its Outstanding 5.250% Senior Notes due 2017 and
8.50% Senior Notes due 2017 for New 8.50% Senior Secured Notes due 2020,” PR Newswire, October 28, 2016.
(https://www.prnewswire.com/news-releases/pdvsa-announces-settlement-of-the-exchange-offers-of-its-
outstanding-5250-senior-notes-due-2017-and-850-senior-notes-due-2017-for-new-850-senior-secured-notes-due-
2020-300353519.html).
56
     Petróleos de Venezuela, S.A. Prospectus dated December 4, 2007.
57
     Petróleos de Venezuela, S.A. Listing Particulars dated March 17, 2011.
58
  Complaint Exhibit D, “Resolutions that Reiterates the Invalidity of PDVSA’s 2020 Bonds,” National Assembly of
the Bolivarian Republic of Venezuela, October 15, 2019. Translated by TransPerfect.
59
  Arturo C. Porzecanski, “The PDVSA 2020 bond: time for a solution,” Financial Times, November 18, 2019.
(https://ftalphaville ft.com/2019/11/14/1573766503000/The-PDVSA-2020-bond--time-for-a-solution/).
60
  A tail risk refers to a risk with low probability of occurrence but dramatic significance if it did occur. As PIMCO
explains, “‘Tails’ refer to the end portions of distribution curves, the bell-shaped diagrams that show statistical
probabilities for a variety of outcomes. …[I]n a normal bell curve, the most probable returns are concentrated in a
bulge near the center, which is the average expected return, or the mean, with less probable, more extreme returns
tapering away toward the edges. The tails on the far left and far right represent the least likely, most extreme outcomes:
lowest returns on the left,” which have a low likelihood of occurring.(“Tail Risk,” PIMCO.
(https://www.pimco.com/en-us/resources/education/understanding-tail-risk).)


                                                         - 20 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 24 of 75
                                                                                         CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

        occurred; 61 and (c) the successor government refused to honor the purported pledge of the

        CITGO Collateral.

37.     There was considerable political unrest in Venezuela in the months leading up to the

        Exchange Offer which sophisticated investors were aware of given the contemporaneous

        market commentary on the subject. For instance, in a July 2016 research report, the

        investment firm, Ashmore Group discussed the implications of the much-publicized

        campaign to recall President Maduro. The report noted that “the prospect of a change in

        government through a recall from office of President Maduro is improving and will likely

        usher in a far more pragmatic government.” 62 Siobhan Morden, Managing Director and

        Head of Latin America Fixed Income Strategy at Nomura Securities International noted in

        a September 2016 report to institutional investors such as Ashmore Group that the recall

        referendum had been delayed which “disappoints for the uncertainty of any clear path

        towards political and economic transition.” In her view, “The longer the transition takes

        then the worse trade-off to bondholders in terms of declining assets and increasing USD

        liabilities.” 63

38.     Reuters reported on September 13, 2016, the day the Exchange Offer was announced, that

        analysts and investors had concerns regarding the pledge of CITGO shares as collateral: 64

                 The success of the operation will depend on participation of bondholders
                 […] Investors consulted by Reuters in recent weeks said they had no formal
                 conversations with PDVSA regarding the operation, which is a common

61
   The Maduro administration was in favor of the Exchange and would be unlikely to subsequently question its
validity.
 Jan Dehn and Gustavo Medeiros, “Latin America: The best investment proposition in the world today,” Ashmore
62

Group, July 2016. (http://www.ashmoregroup.com/sites/default/files/article-docs/MC_14July2016_2.pdf).
 Email from Siobhan Morden to undisclosed recipients, “Nomura | Venezuela: it’s all about politics,” Nomura,
63

August 10, 2016. (ASH_00000666 – 668 at 666).
64
  Ana Isabel Martinez and Corina Pons, “Venezuela’s PDVSA offers $7 billion bond swap to ease debt burden,”
Reuters, September 13, 2016. (https://www reuters.com/article/us-venezuela-pdvsa-idUSKCN11J2E2).
                                                   - 21 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 25 of 75
                                                                                           CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                 way of gauging market conditions and ensuring bondholders are aware the
                 operation is on its way. […]

                 Some are concerned about potential political opposition to using CITGO
                 shares. Critics in the opposition, which now controls the National
                 Assembly, argue involving CITGO would constitute a de facto
                 privatization of a state asset that requires parliamentary approval.
                 [emphasis added.]

39.     The same day, ACG Analytics, an independent investment research firm, published a report

        highlighting the invalidity risk associated with the Exchange. 65

                 With a hard deadline of October 28th, when the $1 billion PDVSA 2016
                 bond matures, an announcement is expected today or in coming days. It
                 remains to be seen whether this transaction will require passage by the
                 National Assembly in order assure its validity to a potential new
                 government should a transition occur during the life of the bonds in
                 question. Article 312 of Venezuela’s constitution requires legislative
                 consent for transactions of this nature either sovereign or concerning
                 PDVSA. An opposition legislator has already written the PDVSA
                 president claiming that using Citgo assets in the U.S. as collateral
                 constitutes a privatization requiring passage by the assembly.
                 [emphasis added.]

40.     On September 18, 2016, Nomura’s Siobhan Morden noted that “[t]he make or break of the

        exchange is the assessment of the equity valuation and the legal risks.” 66 According to Ms.

        Morden, the legal risks associated with the 2020 Notes included: 67

                 [O]pinions from local lawyers suggesting that all international transactions
                 (such as the recent deal with Gold Reserve and this PdVSA debt exchange)
                 would require legislative approval or otherwise risk illegality. […]


65
  Email from Meilee Wong to Xin Xu, “LATAM: Venezuela: PDVSA Swap in the Works - Questions Remain on
Legislature’s Role,” dated September 13, 2016. (ASH_00002364 – 366 at 364).
66
  Email from Siobhan Morden to Patrick Haller, Michel Aubenas, Pablo Goldberg and 27 others, “Venezuela | PdVSA
exchange,” Nomura, September 18, 2016. (ASH_00000743 – 746 at 743); Email from Siobhan Morden to Patrick
Haller, Michel Aubenas, Pablo Goldberg and 27 others, “Venezuela | PdVSA exchange,” Nomura, September 18,
2016. (BLA_00004810 – 811 at 810; BLA_00000556 – 558 at 557).
67
  Email from Siobhan Morden to Patrick Haller, Michel Aubenas, Pablo Goldberg and 27 others, “Venezuela | PdVSA
exchange,” Nomura, September 18, 2016. (ASH_00000743 – 746 at 743); Email from Siobhan Morden to Patrick
Haller, Michel Aubenas, Pablo Goldberg and 27 others, “Venezuela | PdVSA exchange,” Nomura, September 18,
2016. (BLA_00004810 – 811 at 810; BLA_00000556 – 558 at 557).


                                                    - 22 -
Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 26 of 75
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 27 of 75
                                                                                      CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                If we are right to think that markets will attach little or even no value to this
                guarantee, then private investors holding both PDVSA17s won’t find many
                reasons to participate.

43.     Also on September 19, 2016, Reuters reported that Fitch had announced that it expected to

        issue the 2020 Notes a “CCC/RR4(exp)” rating which “suggests a real possibility of

        default.” 71 The article noted that the rating agency Standard & Poor’s (“S&P”) had already

        downgraded PDVSA to CC from CCC and declared that the “proposed bond swap” was a

        “distressed exchange” that would be “tantamount to default” if completed, a blow to the

        cash-strapped firm’s effort to seek a financial lifeline.” 72 Reuters noted that: 73

                The announcement will likely further fuel skepticism about the plan to ease
                PDVSA’s $7.1 billion amortization burden in 2017 as it struggles to make
                ends meet under low oil prices and an unraveling economy.

                PDVSA has nonetheless promised it will honor bond commitments no
                matter the fate of the swap, and investors broadly believe it will continue
                making debt payments despite triple-digit inflation, product shortages and
                a deep recession. […]

                The swap offers one new bond for each outstanding 2017 maturity, which
                some Wall St. analysts saw as insufficient to make the operation attractive.
                “Bondholders may still be reluctant to exchange their bonds ... into a
                relatively high cash price bond on the still uncertain repayment capacity
                over the next 2 years,” wrote Siobhan Morden, Head of Latin America
                Fixed Income Strategy at Nomura. […]

                The company’s bonds were down across the board on Monday even before
                the S&P announcement as concern about the value of the proposal and
                doubts about the legal underpinning of the CITGO guarantee
                weakened investor confidence. Venezuela’s opposition, which controls




71
  Eyanir Chinea and Brian Ellsworth, “S&P says PDVSA bond swap offer ‘tantamount to default’,” Reuters,
September 19, 2016. (https://www.reuters.com/article/us-venezuela-pdvsa-debt-idUSKCN11Q05F).
72
  Eyanir Chinea and Brian Ellsworth, “S&P says PDVSA bond swap offer ‘tantamount to default’,” Reuters,
September 19, 2016. (https://www.reuters.com/article/us-venezuela-pdvsa-debt-idUSKCN11Q05F).
73
  Eyanir Chinea and Brian Ellsworth, “S&P says PDVSA bond swap offer ‘tantamount to default’,” Reuters,
September 19, 2016. (https://www.reuters.com/article/us-venezuela-pdvsa-debt-idUSKCN11Q05F).


                                                 - 24 -
          Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 28 of 75
                                                                                              CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                   parliament, has said it will oppose the use of CITGO as collateral.
                   [emphasis added]

44.        On September 21, 2016, Venezuelan Congressman José Guerra, from the Democratic

           Unity Board (which was in opposition to President Maduro) was interviewed by CNN

           about the legal basis for his party’s opposition to PDVSA’s pledge of CITGO collateral to

           the 2020 Notes by in the Exchange. Mr. Guerra stated: 74

                   [W]e are not opposing the swap, from the legal point of view, if there is no
                   collateral, because PDVSA is a limited company and, and is not subject to
                   the financial administration law, which obliges the government to consult
                   with Congress on indebtedness. But, since there is a national asset as
                   collateral, then Congress gets involved […].

45.        Mr. Guerra stated that his party would demand that: 75

                   PDVSA to come to Congress, explain the swap, and [Congress] will discuss
                   whether it is legal to put the refinery up as collateral, as a guarantee - the 3
                   CITGO refineries, the 8,000 CITGO gas stations, because in case they do
                   not pay that back …these Venezuelan companies will go to the creditors.
                   … National assets are being affected there. And, I think that the very least
                   a parliament must do is to discuss this issue.

46.        On September 27, 2016, the National Assembly of Venezuela issued a resolution explicitly

           rejecting the exchange: 76

                   …To reject categorically that, within the swap transaction, 50.1% of the
                   shares comprising the capital stock of Citgo Holding Inc. are offered as a
                   guarantee with priority, or that a guarantee is constituted over any other
                   property of the Nation.

                   [The National Assembly called for] an investigation to determine if the
                   current transaction protects the National Property, in accordance with



74
     Congressman Jose Guerra Interview with CNN, September 21, 2016, p. 3. Transcript by TransPerfect.
75
     Congressman Jose Guerra Interview with CNN, September 21, 2016, p. 3. Transcript by TransPerfect.
76
   Complaint Exhibit C, “Resolutions on the Current Financial Situation of Petroleos de Venezuela, S.A.,” The
National Assembly of the Bolivarian Republic of Venezuela, September 27, 2016. Translated by TransPerfect. See
also, Francisco Rodriguez, “Venezuela this Week: October 3-9, 2016 The Fine Print,” Torino Capital LLC, dated
October 3, 2016. (ASH_00006907 – 915 at 911 – 912).

                                                      - 25 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 29 of 75
                                                                                           CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                 articles 187, section 9, 302 and 303 of the Constitution of the Bolivarian
                 Republic of Venezuela.

47.     Press reports also discussed the comments by Freddy Guevara, the deputy to the National

        Assembly, in the National Assembly’s debate on the subject. For instance, one article

        noted that Mr. Guevara had said: 77

                      “Before, Venezuela’s GDP used to depend on 40% of oil revenues, but
                      this government has made us almost wholly dependent on oil. Today,
                      the domestic economy depends 80% on that industry. How is it
                      possible that in this day and age in which more money entered the
                      country as crude oil revenues we are more in debt than ever? For two
                      reasons: the first, thanks to Chávez and his disastrous energy policy
                      and the second, because of corruption. This is why that from this
                      National Assembly, we will not be co-responsible for the
                      embezzlement of Pdvsa and Venezuela”, emphasized Deputy Guevara.
                      […]

                      How can they try to put the country further into debt without the
                      knowledge or the authorization of the National Assembly? The
                      government has the obligation to explain to the people how State funds
                      are allocate and how we will perform our constitutional duty to
                      supervise the use of public funds. The Executive Branch has shown
                      itself more and more to be highly inefficient, negligent and destructive
                      of the economy and we will not be co-responsible for the
                      embezzlement of the nation”, he emphasized.

                      In this sense, the Parliamentarian underlined that the country has no
                      guarantee that Pdvsa is able to pay the increase in its debt and alerted
                      that in case it cannot meet its new obligations, the holders of these
                      bonds would become owners of CITGO, in flagrant breach of national
                      sovereignty.

                      In this regard, Guevara assured that Parliament “will not
                      recognize any public contract that is not considered or authorized
                      by the Legislative Branch in accordance with the Constitution.

                      “We will not pay for the broken crockery of a small group of
                      crooks that destroyed Venezuela. Not only do we not recognize
                      these transactions, we will also investigate everyone involved in the


77
  Lysaura Fuentes, “Freddy Guevara: Government has proven negligent and destructive of the economy,” El
Cooperante, September 28, 2016. Translated by TransPerfect. See also, “Del Pino must explain terms of the PDVSA
Bond Exchange to the AN,” Petróleo América, September 27, 2016. Translated by TransPerfect.
                                                    - 26 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 30 of 75
                                                                                                 CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                       sale because it would be implying an embezzlement of the Nation”,
                       he asserted. [emphasis added]

48.      On September 27, 2016, an article in El Nacional, a Venezuelan news outlet, quoted a

         constitutional lawyer as saying that the decree that purportedly allowed PDVSA to place

         CITGO as collateral in the bond exchange was unconstitutional. 78

49.      On October 11, 2016, a Torino Capital 79 report noted that the tender deadline for the

         Exchange Offer had been extended twice by PDVSA because the offers PDVSA had

         received “were substantially below the 50% target participation rate.” 80 According to the

         report, the invalidity risk associated with the 2020 Notes may have deterred some 2017

         Noteholders from tendering their notes in the Exchange. In particular, the report noted: 81

                  [W]hy are investors not participating? […] Other investors may be
                  concerned about the legal risks associated with the new bond, given the
                  perceived possibility of non-recognition by a future MUD government as
                  well as the current legal actions against CITGO. They thus may expect that
                  the market will not only discount the collateral on the 2020 but perhaps also
                  force it to trade at an additional discount given concerns about the legality
                  of the issuance.




78
    “Debt Issue Under New Decree Will be Void,” El Nacional (Venezuela), September 17, 2016. Translated by
TransPerfect. See also, Email from Javier Kulesz to Ricardo Xavier, Jan Dehn, Herbert Saller, “Jefferies LatAm
Sovns – Venezuela commentary,” dated September 27, 2016 (“What’s more important about this guarantee is a) it’s
(i)liquidity, b) the (lower) Citgo equity left under the PDVSA default scenario, which is in the end what markets care
about, and c) its (il)legality to the extent that the National Assembly hasn’t blessed this transaction.”).
(ASH_00006823 – 826; ASH_00000224 – 226; ASH_00001519 – 521); Email from Javier Kulesz to Ricardo Xavier,
Xin Xu dated September 27, 2016 (ASH_00002433 – 435; ASH_00006820 – 822); Email from Javier Kulesz to Pablo
Goldberg, Segio Trigo Paz and 26 others, dated September 27, 2016, (BLA_00000860 – 862; BLA_00000863 – 865).
79
  Torino Capital, LLC is “a New York-based investment bank and broker dealer.” See “About Torino,” Torino
Capital. (https://torinocap.com/about-torino/). The firm’s “trading desks provide liquidity in sovereign and corporate
eurobonds in the emerging markets space. In particular, [Torino Capital] specializes in Latin American,
Central/Eastern European and Central Asian debt transactions.”                  See “Products,” Torino Capital.
(https://torinocap.com/products/).
80
   Francisco Rodríguez, “Venezuela this Week: October 11-16, 2016 Of Laws and Bonds,” Torino Capital LLC,
October 11, 2016, p. 2; see also (same) (ASH_00006934 – 941 at 935).
 Francisco Rodríguez, “Venezuela this Week: October 11-16, 2016 Of Laws and Bonds,” Torino Capital LLC,
81

October 11, 2016, pp. 6 – 7; see also (same) (ASH_00006934 – 941 at 939 – 940).


                                                       - 27 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 31 of 75
                                                                                           CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

50.     Goldman Sachs research published on October 13, 2016 also highlighted the fact that the

        National Assembly questioned the legitimacy of the CITGO Collateral. 82

                The success of this transaction and potential participation is still uncertain.
                In an attempt to increase bondholder participation, the firm has already
                modified the terms of the original proposal and given investors more time
                to accept it. After increasing the exchange ratio, PDVSA has twice
                postponed the tender deadline. Meanwhile, the National Assembly has
                questioned the legitimacy of offering a 50% participation of CITGO as
                collateral.

51.     On October 13, 2016, a J.P. Morgan analyst report highlighted the fact that investors faced

        doubt surrounding the legality of the Exchange. The report noted: 83

                …we do not believe the National Assembly has explicit purview of
                PDVSA’s finance operations, but the [National] Assembly has gone on
                record with [a] resolution rejecting the use of Citgo as collateral and calling
                del Pino to testify (which he has not). Moreover, from a more political
                perspective, jailed leader Leopoldo Lopez has warned markets that the deal
                could be “illegal” and reneged upon by a future opposition government. In
                our view, any future opposition government is likely to try to leverage
                market confidence rather than immediately fight a battle over onerous debt,
                but the warning shot has been fired nonetheless.

52.     On October 27, 2016, John Salvesen, a Jefferies analyst, noted in an email that “even

        though [the] market [was] pricing it between 15 and 17 at the moment” the CITGO

        Collateral “should not be worth much” because the National Assembly had not “blessed”

        the transaction and thus the pledge of the CITGO Collateral was potentially illegal. 84


82
  Email from GS Macro Economics Research to Jan Dehn, Herbert Saller, Xin Xu, and Pablo Goldberg, “LATAM
Today: October 13, 2016,” dated October 13, 2016. (ASH_00000275 – 280 at 279; ASH_00001588 – 593;
ASH_00002573 – 578); Email from GS Macro Economics Research to Jan Dehn, Herbert Saller, Xin Xu, and Pablo
Goldberg, “LATAM Today: October 13, 2016,” dated October 13, 2016. (BLA_00001162 – 167).
83
  Email from Dan Gelfand to Blackrock employees, “FW: PDVSA : Swap extended again and the clock is ticking,”
dated October 13, 2016 attaching email from Javier Zorrilla, Ben Ramsey, and Trang Nguyen, “PDVSA Swap
Extended Again and the Clock is Ticking,” J.P. Morgan, October 13, 2016. (BLA_00001171 – 175 at 172).
84
  Email from John Salvesen to John Salvesen, “Opening Salvo - EM - METALS, VENZ/PDVSA, ARGENT, ODBR,
JBSSBZ,” dated October 27, 2016. (BLA_00001623 – 628 at 624); Email from John Salvesen to John Salvesen,
“Opening Salvo - EM - METALS, VENZ/PDVSA, ARGENT, ODBR, JBSSBZ,” dated October 27, 2016.
(ASH_00002461 – 466 at 462). See also Email from Javier Kulesz to Jan Dehn, Xin Xu, Herbert Saller, “Jefferies

                                                   - 28 -
Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 32 of 75
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 33 of 75
                                                                                                 CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

56.      On November 1, 2019, after the 2020 Notes’ principal and interest payment had come due,

         Petroleum Economist, a magazine that analyzes the energy industry, reported: 88

                  The opposition has always questioned the legitimacy of the bond. “The [National
                  Assembly] claimed the Pdvsa 2020 bond was invalid as a breach of the constitution,
                  because, in their view, the [National Assembly]’s approval of the bond was
                  necessary, given that those bonds are a contract executed for the national interest
                  and thus subject to such approval,” says Eugenio Hernandez-Breton, partner at law
                  firm Baker and McKenzie. “According to the [National Assembly], payment of
                  interest on the Pdvsa 2020 bond in April ‘was made under protest’ and in order to
                  save Citgo’s shares from foreclosure.”

57.      In summary, sophisticated emerging market debt investors routinely monitor various

         channels of information, including market commentary and analysts reports, to assess the

         merits of an investment. In this case, my review confirms that extensive public press and

         analyst commentary about the invalidity risk related to the 2020 Notes (including official

         statements by the National Assembly) was available to investors from before the Exchange

         Offer’s completion through the 2020 Notes’ missed October 2019 payment. In particular,

         contemporaneous public market commentary highlighted the fact that the Venezuelan

         National Assembly had publicly rejected the purported pledge of CITGO Collateral for the

         2020 Notes issued by PDVSA, 89 which at the time was controlled by Maduro’s

         government. Therefore, it is reasonable to conclude that investors knew (or at minimum

         should have known) of the invalidity risk associated with the CITGO Collateral,

         notwithstanding the Representations to the contrary.



88
   Charles Waine, “Bondholders Close in on CITGO,” Petroleum Economist, November 1, 2019.
(https://www.petroleum-economist.com/articles/corporate/company-profiles/2019/bondholders-close-in-on-citgo).
(Bracketed text added for clarification.)
89
   The National Assembly’s second resolution was: “To reject categorically that, within the swap transaction, 50.1%
of the shares comprising the capital stock of Citgo Holding Inc. are offered as guarantee with priority, or that a
guarantee is constituted over any other property of the Nation.” See, Complaint Exhibit C, “Resolutions on the Current
Financial Situation of Petróleos de Venezuela, S.A.,” National Assembly of the Bolivarian Republic of Venezuela,
September 27, 2016. Translated by TransPerfect.
                                                       - 30 -
        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 34 of 75
                                                                                                    CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

         C. After Missing The Payment On October 28, 2019, The 2020 Notes’ Price Was Well
            Below The Estimated Value Of The CITGO Collateral, Which Is Consistent With
            Investors Factoring In The Invalidity Risk Associated With The CITGO
            Collateral Pledge

58.      To examine if the 2020 Notes traded in a manner that is consistent with investors

         incorporating the invalidity risk associated with the CITGO Collateral into their valuation

         of the 2020 Notes, I compared the estimated value of 50.1% of CITGO Holding’s equity,

         (CITGO Collateral) to the 2020 Notes’ aggregate market value (“2020 Notes’ Value” 90)

         on October 28, 2019, when PDVSA missed a $913 million payment on the 2020 Notes,

         which, as a Bloomberg article noted, the 2020 Notes had until then been “the nation’s only

         bonds not in default.” 91

59.      Economic reasoning suggests that, absent any invalidity risk, if the CITGO Collateral was

         unencumbered, then the Notes’ Value would equal the CITGO Collateral’s estimated value

         once the 2020 Notes had missed payments. However, that was not the case. After the 2020

         Notes missed payments on October 28, 2019, they were priced well below the estimated

         value of the CITGO Collateral, which is consistent with investors factoring in the invalidity

         risk associated with the CITGO Collateral after a missed payment on the 2020 Notes.




90
  Bond prices are typically quoted as percentage of “par” or outstanding principal. A bond that trades at a price of
100 (or 100% of its outstanding principal) is said to trade at “par”. A bond that trades at a price of less or more than
100 is said to trade at a “discount” or at a “premium,” respectively. (See R.A. Brealey, S.C. Myers, F. Allen, Principles
of Corporate Finance, 12th Edition, McGraw Hill, (2017), p. 48). The 2020 Notes’ Value is calculated as: the 2020
Notes price (which is reported as a percentage of principal) multiplied by the 2020 Notes’ outstanding principal at the
time.
91
   “Venezuela Defaults on Its Last Bond, Setting up Legal Showdown,” Bloomberg News, October 28, 2019.
(https://www.bloomberg.com/news/articles/2019-10-28/venezuela-defaults-on-its-last-bond-setting-up-legal-
showdown).


                                                         - 31 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 35 of 75
                                                                                               CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

60.     The price of the 2020 Notes was 32.492 on October 28, 2019 after the Notes had defaulted.

        Correspondingly, the 2020 Notes’ Value that day was $0.55 billion. 92 In contrast,

        according to a July 2019 valuation by Fitch, the CITGO Collateral was estimated to be

        worth $1.34 billion. (See Exhibit 1 for details). Thus, the post-default 2020 Notes’ Value

        was equal to only 41% of the estimated value of the CITGO Collateral. 93 This finding is

        consistent with investors factoring in significant invalidity risk related to the CITGO

        Collateral.

61.     Arguably, the 2020 Notes’ low price could also be due to U.S. sanctions that prevented

        investors from claiming the CITGO Collateral in the event of the 2020 Notes’ default, 94

        rather than the invalidity risk associated with purported pledge of the CITGO Collateral by

        PDVSA. However, as I explain below, my review of the economic evidence indicates that

        the deep discount in the 2020 Notes’ Value on October 28, 2019 (relative to the estimated

        value of the CITGO Collateral) is consistent with the invalidity risk associated with the

        CITGO Collateral rather than the effect of US sanctions.




92
  The 2020 Notes outstanding principal equaled $1.68 billion at default. Hence, the 2020 Notes’ value on October
28, 2019 equals 32.492% of $1.68 billion, or $0.55 billion.
93
   This recovery rate of 41% is calculated as 2020 Notes’ Value on October 28, 2019 divided by the estimated CITGO
Collateral value, i.e., $0.55 billion/$1.34 billion.
94
  On July 21, 2017, a Senior White House official said the United States was considering sanctions that would halt
USD payments for Venezuela’s oil. (See Marianna Parraga and Matt Spetalnick, “Exclusive: U.S. weighs financial
sanctions to hit Venezuela’s oil revenue,” Reuters, July 21, 2017. (https://de.reuters.com/article/uk-venezuela-
sanctions-exclusive/exclusive-u-s-weighs-financial-sanctions-to-hit-venezuelas-oil-revenue-sources-
idUKKBN1A7017)). Thereafter, President Trump issued several Executive Orders that imposed further sanctions on
Venezuela, viz., E.O. 13835: “Prohibiting Certain Additional Transactions with Respect to Venezuela,” May 21, 2018.
(https://www.treasury.gov/resource-center/sanctions/Programs/Documents/venezuela_eo_13835.pdf); E.O. 13857:
“Taking Additional Steps to Address the National Emergency With Respect to Venezuela,” January 25, 2019
(https://www.treasury.gov/resource-center/sanctions/Programs/Documents/13857.pdf); and E.O. 13884 “Blocking
Property of the Government of Venezuela,” August 5, 2019 (https://www.treasury.gov/resource-
center/sanctions/Programs/Documents/13884.pdf).


                                                      - 32 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 36 of 75
                                                                                               CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

62.     The U.S. Office of Foreign Assets Control’s (“OFAC”) issued General License 5 (“GL5”)

        on July 19, 2018. 95 GL5 superseded Executive Order 13835 with respect to the CITGO

        Collateral and restored the 2020 Noteholders’ ability to claim CITGO Holding’s equity as

        collateral if the 2020 Notes defaulted. Economic reasoning suggests that if prior U.S.

        sanctions preventing investors from claiming CITGO equity as collateral had negatively

        impacted the 2020 Notes’ Value, then the removal of such sanctions would have a positive

        effect on the 2020 Notes’ price. However, that was not the case. After GL5 was issued,

        the 2020 Notes’ price remained relatively stable and its trading volume did not significantly

        increase. 96 This suggests that the deep discount in the post-default 2020 Notes’ Value

        (relative to the estimated value of the CITGO Collateral) is consistent with the invalidity

        risk associated with the CITGO Collateral rather than the imposition (or removal) of U.S.

        sanctions specifically related to 2020 Noteholders’ ability to claim CITGO equity as

        collateral.

        D. The Recovery Rating Assigned By Fitch To The 2020 Notes Is Also Consistent
           With The 2020 Notes Having Significant Invalidity Risk

63.     For debt securities with an Issuer Default Rating (IDR) of B+ or below, “where default is

        closer and recovery prospects are more meaningful to investors, Fitch undertakes a

        ‘tailored’, or bespoke, analysis of recovery upon default for each issuance. The resulting

        debt instrument rating includes a Recovery Rating, or published ‘RR’ (graded from ‘RR1’



95
    “General License No. 5 Authorizing Certain Transactions Related to the Petroleos de Venezuela SA 2020 8.5
Percent Bond,” Department of the Treasury Office of Foreign Assets Control, July 19, 2018.
(https://www.treasury.gov/resource-center/sanctions/Programs/Documents/venezuela_gl5.pdf).
96
   The 2020 Notes’ price was 86.235, 86.23, 85.989, 85.857, 85.963, 86.281, and 86.788 on the 7 consecutive trading
days centered on July 19, 2018 (i.e., July 19, 2018 plus and minus 3 trading dates on each side). FINRA TRACE
trading volume in dollars over the same 7 days were $1,724,700, $6,026,610, $5,159,340, $2,361,070, $4,684,890,
$6,310,590, and $292,480. (Data are from Bloomberg L.P.)


                                                      - 33 -
        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 37 of 75
                                                                                                    CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

         to ‘RR6’).” 97 Fitch’s recovery rating scale is based on “the expected relative recovery

         characteristics of an obligation upon the curing of a default, emergence from insolvency or

         following the liquidation or termination of the obligor or its associated collateral.” 98

64.      Historically, debt securities with an RR1 rating have recovered 91%-100% of current

         principal and related interest upon default, while securities with lower recovery ratings

         have realized lower recovery rates historically. For example, Fitch notes that RR4, RR5

         and RR6-rated securities have “characteristics consistent with securities historically

         recovering” 31%-50%, 11%-30% and 0%-10% of current principal and related interest,

         respectively. 99

65.      On October 25, 2016, Fitch downgraded PDVSA’s senior unsecured debt as well as the

         secured 2020 Notes, and assigned both these types of PDVSA debt the same recovery

         rating of 4 (i.e., RR4), for which the estimated recovery rate range was 31% to 50%. 100 In

         its press release about this downgrade, Fitch stated that: 101

                  PDVSA’s ‘CC’ rating suggests that default of some kind appears probable.
                  If a default or restructuring occurs, Fitch anticipates average recovery for
                  PDVSA’s bondholders of 31%-50%, and likely closer to the lower end of
                  the range. … The proposed senior secured notes have also been assigned an
                  ‘RR4’ average Recovery Rating as the collateral provided may only

97
   “Recovery Ratings and Notching Criteria for Non-Financial Corporate Issuers,” Fitch Ratings, December 7, 2015,
p. 1. (https://www-origin.fitchratings.com/site/re/873504).
98
  Fitch further notes that among “the factors that affect recovery rates for securities are the collateral, the seniority
relative to other obligations in the capital structure (where appropriate), and the expected value of the company or
underlying     collateral    in    distress.”        (See   “Rating    Definitions,”     Fitch    Ratings,      p.   24.
(https://www fitchratings.com/site/dam/jcr:6b03c4cd-611d-47ec-b8f1-183c01b51b08/Rating).)
99
  “Rating Definitions,” Fitch Ratings, p. 24. (https://www.fitchratings.com/site/dam/jcr:6b03c4cd-611d-47ec-b8f1-
183c01b51b08/Rating).
100
    Fitch downgraded PDVSA’s senior unsecured debt outstanding to ‘CC/RR4’ from ‘CCC/RR4’ and also
downgraded the expected rating of the 2020 Notes to ‘CC(EXP)/RR4’ from ‘CCC(EXP)/RR4’ (See “Fitch
Downgrades       PDVSA’s       IDRs      to   ‘CC’,” Fitch press   release,  October  25,   2016).
(https://www fitchratings.com/site/pr/1013724).
101
      “Fitch Downgrades PDVSA’s IDRs                 to    ‘CC’,”   Fitch    press   release,    October    25,    2016.
(https://www fitchratings.com/site/pr/1013724).
                                                          - 34 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 38 of 75
                                                                                       CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                marginally enhance recovery given default, which could still range between
                31% and 50%.

66.     That is, despite the purported pledge of CITGO Collateral to the 2020 Notes, Fitch

        concluded that 2020 Notes’ recovery of outstanding claims would only be “marginally”

        higher. According to Fitch, the 2020 Notes would at most recover 50% of their outstanding

        claims upon default (the upper bound of the recovery range for RR4-rated debt), while

        PDVSA’s unsecured notes would recover at least 31% of their outstanding claims upon

        default (the lower bound of the recovery range for RR4-rated debt). Therefore, using

        Fitch’s assigned RR4 range, the 19% difference between these two recovery rates

        represents the maximum incremental recovery rate that was attributable to the 2020 Notes’

        CITGO Collateral (“maximum incremental recovery rate”) according to Fitch’s ratings.

        Thus, Fitch’s recovery ratings suggest that no more than 19% of the 2020 Notes

        outstanding claims could incrementally be expected to be recovered given the CITGO

        Collateral relative to the recovery that Fitch estimated PDVSA’s unsecured bonds would

        realize upon default.

67.     At issuance, the 2020 Notes’ outstanding principal equaled $3.37 billion. 102 Thus, Fitch’s

        ratings analysis suggests that no more than 19% of that sum (or $0.64 billion) could be

        incrementally recovered because of the CITGO Collateral purportedly pledged to the 2020

        Notes. In contrast, the estimated value of the CITGO Collateral was significantly higher.

        For example, in the 2020 Notes Offering Circular, PDVSA reported that CITGO Holding’s



102
   “PDVSA Announces Settlement of the Exchange Offers of its Outstanding 5.250% Senior Notes due 2017 and
8.50% Senior Notes due 2017 for New 8.50% Senior Secured Notes due 2020,” PR Newswire, October 28, 2016.
(https://www.prnewswire.com/news-releases/pdvsa-announces-settlement-of-the-exchange-offers-of-its-
outstanding-5250-senior-notes-due-2017-and-850-senior-notes-due-2017-for-new-850-senior-secured-notes-due-
2020-300353519.html).


                                                  - 35 -
          Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 39 of 75
                                                                                                    CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

           equity was valued at $8.3 billion as of December 31, 2015, 103 which would imply that value

           of CITGO Collateral (which equals 50.1% of CITGO Holding’s equity) was $4.16

           billion. 104 According to contemporaneous analyst reports, the CITGO Collateral was

           worth at least $1.8 billion. 105 Thus, at the time of the Exchange, Fitch’s estimate of the

           incremental recovery due to the CITGO Collateral was significantly less than the value of

           the CITGO Collateral, which is consistent with Fitch factoring into its assessment that the

           2020 Notes’ recovery of CITGO Collateral would be limited due to invalidity risk. 106

68.        Similarly, according to Fitch’s July 16, 2019 report, CITGO Holding Co.’s going concern

           value less its subsidiary’s (CITGO Petroleum) outstanding debt was $4.55 billion. 107 Thus,

           CITGO Holding’s equity value was then valued at $2.68 billion, as the company had



103
      2020 Notes Offering Circular, p. 8.
104
      2020 Notes Offering Circular, p. 7.
  Contemporaneous analyst reports by Barclays, Torino Capital, BancTrust and JPMorgan estimated the value of
105

CITGO Collateral to be between $1.8 billion - $2.7 billion. (See Alejandro Arreaza and Sebastian Vargas,
“PDVSA/Venezuela Swap Marathon,” Barclays, September 15, 2016 (ASH_00005978 – 979); Christine Jenkins,
“Bond Traders Aren’t Buying PDVSA’s $8.3 Billion Citgo Valuation,” Bloomberg, September 20, 2016; Javier
Zorilla, “Waiting on the World to (Ex)change,” J.P. Morgan, September 22, 2016 (ASH_00000173 – 197); Nathan
Crooks, “Citgo’s Net Value Could Range From 4.26B to 5.38B: BancTrust,” Bloomberg, September 21, 2016).
JPMorgan provided the lowest estimate across these reports, valuing the CITGO Collateral at $1.8 billon.
106
   Fitch assigned its RR rating of 4 to PDVSA’s unsecured notes and the 2020 Notes before the U.S. Executive Order
13835 with respect to the CITGO Collateral had been issued on May 24, 2018 (Executive Order 13835 of May 21,
2018, “Prohibiting Certain Additional Transactions With Respect to Venezuela.” (https://www.treasury.gov/resource-
center/sanctions/Programs/Documents/venezuela_eo_13835.pdf).) Hence, my conclusion that the recovery due to
CITGO Collateral was less than the value of the CITGO Collateral, cannot be attributed to restrictions imposed by the
U.S..
107
    Fitch estimated CITGO Petroleum’s “residual value” (net of the subsidiary’s debt) to be “approximately $3.3
billion.” Fitch calculated the parent entity’s (CITGO Holding’s) going concern value as equal to the residual value of
its subsidiary ($3.3 billion) plus CITGO Holding’s “midstream assets” ($400 million), and cash ($186 million). This
totals $3.9 billion. However, this sum is net of $0.65 billion of administrative claims (which Fitch calculated as 10%
of CITGO Petroleum’s $6.5 billion enterprise value). I add back this $0.65 billion of estimated administrative claims
to the afore-mentioned sum of $3.9 billion because I am valuing CITGO Holding on a going concern basis, not on a
liquidation basis as Fitch has done. The resulting sum, $4.55 billion (calculated as $3.9 billion plus $0.65 billion), is
the parent’s, CITGO Holding, value as a going concern less its subsidiary’s debt, as I noted in the body of my report
above. (See “Fitch Assigns ‘B+’/’RR1’ Expected Rating to CITGO Holdco Issuances; Upgrades Holdco IDR to
‘CCC+’,” Fitch Ratings, July 16, 2019. (https://www.fitchratings.com/site/pr/10082351).)


                                                         - 36 -
           Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 40 of 75
                                                                                                  CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

            outstanding debt of $1.87 billion.108 Hence, based on Fitch’s valuation of CITGO Holding,

            the value of the CITGO Collateral (which was 50.1% of CITGO Holding’s equity) was at

            $1.34 billion as of July 16, 2019, shortly before the 2020 Notes missed the October 2019

            payment. 109 At the time, the 2020 Notes’ recovery rating remained at RR4, but PDVSA’s

            unsecured notes’ recovery rating had been downgraded to RR5, 110 i.e., PDVSA’s

            unsecured notes then had an estimated recovery range of 11%-30%. 111 Thus, by July 16,

            2019 Fitch’s ratings indicate that the maximum incremental recovery that Fitch could have

            attributed to the 2020 Notes’ CITGO Collateral was 39%. 112 At the time, the 2020 Notes’

            outstanding principal and accrued interest equaled $1.72 billion. Hence, the maximum

            additional recovery attributable to the CITGO Collateral as of July 16, 2019, would be 39%

            of $1.72 billion, or $0.67 billion, 113 according to Fitch’s ratings which was about half of

            the CITGO Collateral’s unencumbered value ($1.34 billion) based on Fitch’s valuation of

            CITGO. This result is consistent with Fitch having factored in the invalidity risk at the

            time of issuance of the 2020 Notes.

69.         Finally, it is worth noting that the 2020 Notes’ price after the missed October 2019 payment

            (32.492) indicates that investors expected to recover approximately 33% of the 2020 Notes’




108
      Source: Bloomberg L.P. See Exhibit 1 for details.
109
      This sum is calculated as 50.1% of CITGO Holdings’ equity ($2.68 billion).
110
      “Fitch Affirms PDVSA’s IDRs at                    ‘RD’,”     Fitch   Press   Release,   November   12,   2018.
(https://www fitchratings.com/site/pr/10051733).
  “Recovery Ratings and Notching Criteria for Non-Financial Corporate Issuers,” Fitch Ratings: Corporates,
111

December 7, 2015. (https://www-origin.fitchratings.com/site/re/873504).
  This maximum incremental recovery rate due to the CITGO Collateral is calculated as the difference between the
112

maximum recovery for debt rated RR4 (50%) and the minimum expected recovery for RR5 debt (11%).
113
      $0.67 billion is equal to 39% of $1.72 billion.


                                                          - 37 -
Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 41 of 75
Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 42 of 75
        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 43 of 75
                                                                                                  CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

72.      My experience in this regard is consistent with academic research on the subject. For

         example, an IMF study by Das et al (2012) documented that investors received less in

         principal in an exchange in 11 of 19 sovereign restructurings over the 1998-2010 period.

         In the remaining 8 cases, investors received the same principal in exchange. 121 The dataset

         used for the IMF study was updated in 2014, and includes four more restructurings that

         occurred over the 2011-2014 period, viz., debt restructurings of St. Kitts and Nevis in 2012,

         Greece in 2012, Cote d’Ivoire in 2012, and Belize in 2013. In each of the four cases, the

         restructuring resulted in a reduction in the debt’s face value, ranging from 3.8% to 53.5%.

         The average reduction in face value was 25% in these additional four cases. 122

73.      Das et al. (2012) also highlight two debt restructurings of SOEs viz. the 2009 debt

         restructurings by Dubai World and Ukraine’s Naftogaz. In neither of these cases did

         investors receive a face value premium as was offered to 2017 Noteholders who tendered

         their Notes in the PDVSA Exchange. 123


(remaining) outstanding principal of $1.86 billion was exchanged for 2020 Notes with outstanding principal of $ 2.27
billion (given the exchange ratio of 1.22). See, “PDVSA Announces Expiration and Final Results for its Offers to
"Exchange its Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior
Secured Notes due 2020,” PDVSA Press Release, October 24, 2016. (http://www.pdvsa.com/templates/
pdvsa/img/bonos/bonopdvsa2017/Final%20announcements%20(PDF).PDF) (“PDVSA October 24, 2016 Press
Release”). (See also, Petróleos de Venezuela, S.A., Offers to Exchange Supplement to Offering Circular, dated
September 26, 2016, p. 2.)
121
   See Table 5, Das et al. (2012). In all but 2 of these 8 cases, the restructurings were done preemptively rather than
post-default.
122
   In contrast, in the case of PDVSA’s preemptive restructuring through the Exchange, investors were promised 17%
or 22% more in principal. See Juan Cruces and Christoph Trebesch, “2014 update building on AEJ Macro 2013 paper
‘Sovereign Defaults: The Price of Haircuts,’” (https://sites.google.com/site/christophtrebesch/data).
123
    In the case of Dubai World, investors received the outstanding face value on their new debt as was outstanding on
the existing debt they tendered for the exchange. (See Das et al (2012), pp. 56 – 57 and “United Arab Emirates: 2011
Article IV Consultation—Staff Report,” IMF, April 5, 2011, p. 8 (“IMF UAE Report”).
(https://www.imf.org/external/pubs/ft/scr/2011/cr11111.pdf).). In Naftogaz’s case, investors who tendered their
existing bonds for exchange by the early tender deadline would get new bonds with the same outstanding face value,
and would have to accept a 5% haircut if they delayed their tender. (See Sudip Roy, “Ukraine: Naftogaz set for success
on restructuring,” Euromoney, October 06, 2009. (https://www.euromoney.com/article/b1322p5tnkb1cj/ukraine-
naftogaz-set-for-success-on-restructuring).)


                                                        - 40 -
           Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 44 of 75
                                                                                                  CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

74.         Similarly, a February 2020 Ashmore Group research report noted that, according to a

            research paper by Professors Reinhart, Meyer and Trebesch, investors had received a

            negative face value haircut (or a face value premium, as in the PDVSA Exchange) in only

            one out of 313 sovereign debt restructurings that took place between 1815 and 2016. 124

75.         Further, as Das et al (2012) note, debt restructuring can be “defined as a lengthening of

            maturities of the old debt, possibly involving lower interest rates. Debt reschedulings

            imply debt relief, as they shift contractual payments into the future.” (emphasis added)125

            A recent study by the European Central Bank found that in more than half of the 23

            restructuring cases from 1994-2015 studied, the coupon rate was reduced in the

            exchange. 126 In contrast, in PDVSA’s case, investors who tendered April 2017 Notes in

            the Exchange received higher coupon interest on the 2020 Notes. 127

76.         In my experience, most sovereign debt restructurings also involve a maturity extension

            which provides the issuer some debt relief, in the form of lowering near-term interest and


124
    See footnote of Figure 5 in Gustavo Medeiros, “Quantifying EM sovereign fair value,” Ashmore Investment
Management Limited, February 2020.         (http://www.ashmoregroup.com/sites/default/files/article-docs/EMV-
Quantifying-EM-sovereign-fair-value.pdf).
125
      Das et al (2012), p. 7.
126
   This study analyzed 23 sovereign restructurings from 1994 to 2015 and identified the coupon rate that was available
after the exchange in 22 of these cases. Of these 22 cases, the study found that the coupon rate was reduced in 12 and
remained unchanged in two cases. Moreover, like Das et al (2012)’s earlier study, this paper also documents that most
restructurings entailed a face value haircut which ranged from 0 to 65%. Of the 23 restructurings the paper studies, it
found no instance in which investors got a face value premium and 8 instances where the haircut was zero. (See Chuck
Fang, Julian Schumacher, and Christoph Trebesch, “Restructuring sovereign bonds: holdouts, haircuts and the
effectiveness of CACs,” European Central Bank Working Paper Series No 2366, January 2020, pp. 15 and 43.
https://www.ecb.europa.eu/pub/pdf/scpwps/ecb.wp2366~5317a382b3.en.pdf).
127
    The coupon rate on the April 2017 Notes was 5.25% and the 2020 Notes offered a coupon rate of 8.5%. (2020
Notes Offering Circular.) See also Email from Javier Kulesz to Jan Dehn, Herbert Saller, Xin Xu, “Jefferies LatAm
Sovns – PDVSA’s swap and Argentina’s Euro bond deal,” dated October 5, 2016 (“The swap in and of itself does
nothing to improve PDVSA’s creditworthiness. If anything, it worsens it. . . . Put in slightly different terms debt
stocks and flows post swap will be worse given exchange ratios and higher coupon rates in the PDVSA17o.”).
(ASH_00004270 – 274; ASH_00006035 – 039; ASH_00006922 – 926); Email from Javier Kulesz to Pablo Goldberg
and Sergio Trigo Paz, “Jefferies LatAm Sovns – PDVSA’s swap and Argentina’s Euro bond deal,” dated October 5,
2016. (BLA_00001075 – 079; BLA_00003275 – 279).


                                                        - 41 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 45 of 75
                                                                                               CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

        principal payments and shifting such payments further into the future. A recent study on

        the subject has also documented that the average maturity extension in a sovereign debt

        restructuring is 11.6 years. 128 The restructurings of the two SOEs that Das et al (2012)

        highlight (Dubai World and Naftogaz) also entailed maturity extensions of five or more

        years. 129 In contrast, PDVSA only obtained a (weighted average) maturity extension of

        1.67 years 130 through the Exchange, which is relatively short.

77.     Thus, my review of the terms of the PDVSA Exchange relative to other sovereign and SOE

        debt exchanges suggests that PDVSA was not enriched through the Exchange. PDVSA

        agreed to new contractual terms that provided PDVSA only a relatively short maturity

        extension on its debt repayment but required it to make significantly greater payments on

        the 2020 Notes. The Exchange allowed PDVSA to avoid making payments totaling $2.982

        billion through November 2017 on 2017 Notes, 131 but committed PDVSA to paying 40%




  A working paper by Professor Gabriel Mihalachie estimates that across 23 sovereign restructurings from 1994 to
128

2015 the weighted-average maturity extension was 11.6 years. See, Gabriel Mihalachie, “Sovereign Default
Resolution Through Maturity Extension,” Stony Brook University Working Paper, January 30, 2019, p. 8.
129
    The maturity extension was 5-8 years in Dubai World’s case, and 5 years in the case of Naftogaz’s case (See Das
et al (2012), pp. 56 – 57).
  The maturity extension is calculated as the (weighted) average maturity of the 2020 Notes (2.5 years) less the
130

(weighted) average remaining maturity of the tendered 2017 Notes (0.83 years).
The weighted average maturity of the 2020 Notes is calculated by weighting each remaining year of the bond’s life
by the face value amount repaid that year:
                          ($841,882,250 ×1)+($841,882,250×2)+($841,882,250×3)+ ($841,882,250×4)
            2.5 years =
                                                      $3,367,529,000
The average remaining maturity of the tendered 2017 notes is calculated in an analogous manner as follows:
                                           ($942,103,000×0.45)+($ 1,857,169,267 ×1.01)
                            0.83 years =
                                                 ($942,103,000 + $ 1,857,169,267 )
131
   This sum is calculated as: $0.967 billion for the exchanged April 2017 Notes (see Exhibit 2A) plus $2.015 billion
for the exchanged November 2017 Notes (see Exhibit 2B).


                                                       - 42 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 46 of 75
                                                                                                 CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

         more (i.e., $4.163 billion) in interest and principal on the 2020 Notes through October

         2020. 132

78.      Contemporaneous analyst commentary regarding the Exchange Offer is consistent with my

         opinion. Analysts opined that PDVSA obtained only a modest, short-term debt relief but

         in exchange had to commit to significantly greater principal and interest payments through

         2020.

79.      An October 5, 2016, email from Jefferies analyst, Javier Kulesz, to Ashmore Group’s head

         of research, Jan Dehn, highlights: 133

                  1) The swap in and of itself does nothing to improve PDVSA’s
                  creditworthiness. If anything, it worsens it. …debt stocks and flows post
                  swap will be worse given exchange ratios and higher coupon rates in the
                  PDVSA17o. The irony is that the greater the participation rate, the more
                  successful the swap, but the worse the deterioration in PDVSA’s solvency
                  metrics.

                  2) The swap provides some cash flow relief as the late October/early
                  November amortization hump becomes less humpy. But this cash flow
                  relief is at the expense of a buildup of a new amortization hump not that far
                  into the future.

80.      Another email from Javier Kulesz to Jan Dehn on October 24, 2016, further stated that

         PDVSA only obtained a limited short-term debt relief at the expense of significantly greater

         contractual payments it was required to make in the future. 134

                  1. … With this swap, the risk of a default around this corner would decrease
                  but at the expense of an increase of the risk of a default around the next
                  corner.



132
    This sum is calculated as the sum of $1.339 billion for the exchanged April 2017 Notes (see Exhibit 2A) and $2.824
billion for the exchanged November 2017 Notes (see Exhibit 2B).
133
   Email from Javier Kulesz to Jan Dehn, “Jefferies LatAm Sovns – PDVSA’s swap and Argentina’s Euro bond deal,”
dated October 5, 2016. (ASH_00004270 – 274 at 271).
  Email from Javier Kulesz to Jan Dehn, “Jefferies LatAm Sovns - Venezuela and Argentina commentary,” dated
134

October 24, 2016. (ASH_00000392 – 396 at 392).
                                                       - 43 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 47 of 75
                                                                                           CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                2. The cash flow relief is not that significant. They are not shifting a big
                chunk of upcoming amortizations that far down the road. … This relief
                comes at the expense of deteriorating debt stocks and flows. Under these
                assumptions, PDVSA’s debt would increases [sic] by about US$0.5 billion
                and the interests by US$25 million per year and a lot more if we factor in
                the many billions of dollars of notes PDVSA is issuing to pay suppliers (the
                note's first amortization payment would be in early 2018).

81.     An October 25, 2016, email from Victor Fu, Director of EM Sovereign Desk Strategy at

        Stifel Nicolaus & Co Inc at the time, to Jan Dehn calculated that: 135

                Therefore, the debt swap is essentially trading off a $1.8bn short-term debt
                reduction for around $3bn of new debt burden during the three years after
                2017.

82.     On October 28, 2016, Dan Gelfand, a Vice President at BlackRock, forwarded a Goldman

        Sachs research report to numerous BlackRock employees that noted that the Exchange

        ultimately increased PDVSA’s debt obligations. 136

                During the past few days, there have been significant developments related
                to both risks. On the one hand, Venezuelan state oil company PDVSA was
                able to exchange some of its bonds maturing in 2017, reducing the
                probability of an imminent default but at the cost of worsening the
                company’s external debt profile as early as in 2018. …

                The completion of the swap is mildly positive news for the PDVSA credit.
                While it effectively reduced short-term payment risk, it also resulted in a
                prompt deterioration of its external payment profile. PDVSA’s external
                bond payments were reduced by $0.98bn through the end of the current
                year, … [and] $0.88bn during 2017 [i.e., total savings of $1.86bn] …. [But],
                the company will see its external bond service increasing by a total of
                $2.96bn in the 2018-2020 period as a result of both higher principal and
                interest payments.

                Under these conditions, payment risk will remain elevated during 2017.
                The swap provides a temporary relief for incoming payments, but it does


  Email from Victor Fu to Jan Dehn, “Stifel EM (V.Fu): PdVSA: cautious on the front-end rally on a co,” dated
135

October 25, 2016. (ASH_00004359 – 361 at 359 – 360).
136
    Email from Dan Gelfand to BlackRock employees, “FW: Venezuela: Political Risk Outweighs Fleeting Payment
Relief” dated October 28, 2016 attaching “Latin America Economics Analyst: Venezuela: Political Risk Outweighs
Fleeting Payment Relief,” Goldman Sachs Economic Research, dated October 28, 2016. (BLA_00001683 – 696 at
683 – 690). (Bracketed text added for clarification.)
                                                   - 44 -
        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 48 of 75
                                                                                                      CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

                   little to address liquidity concerns for the whole 2017. …The crucial
                   payment period has just been postponed by a few months.

                   The temporary relief in PDVSA external debt payments becomes even less
                   relevant when considering total external debt payments faced by both
                   Venezuela and PDVSA After all, PDVSA remains the central government’s
                   main source of foreign currency and, as we have explained before (see
                   “Venezuela: Maintaining an Unsustainable Course,” March 6, 2015), both
                   the sovereign and PDVSA’s credit risks are highly correlated.

83.      Further, according to the IMF study by Das et al. (2012), participation rates in sovereign

         restructurings typically range from 72% to 100%. 137 However, despite investors being

         offered unusually favorable terms in the PDVSA Exchange Offer, only 39% of the 2017

         Notes’ outstanding principal was ultimately tendered in the Exchange. 138 Investors’ tepid

         response to the Exchange Offer, despite the favorable terms, is consistent with the finding

         that investors had factored in invalidity risk associated with the CITGO Collateral. 139




137
   See Table 4 of Das et al. (2012). Even if I consider only sovereign restructurings that were done preemptively that
are listed in the Das et al (2012) study, (as was the case with PDVSA), participation rates in restructuring are similarly
high.
138
   This fraction of 39% is calculated as the aggregate 2017 Notes principal tendered in the Exchange ($2,799,272,267)
divided by the aggregate 2017 Notes outstanding principal ($7.1 billion, which comprised of $3 billion of April 2017
Notes’ principal and $4.1 billion of November 2017 Notes’ principal). $942.103 million of the April 2017 Notes’
principal and $1.857 billion of the November 2017 Notes’ principal was tendered and accepted in the Exchange. Thus,
31.4% of the April 2017 Notes outstanding principal and 45.3% of the November 2017 Notes outstanding principal
was tendered and accepted in the Exchange. (See PDVSA October 24, 2016 Press Release)
139
    Analyst commentary also supports my conclusion that the low participation in the Exchange is consistent with the
finding that investors had factored in invalidity risk associated with the CITGO Collateral. For example, Nomura
analysts said “The make or break of the exchange is the assessment of the equity valuation and the legal risks.” (Email
from Siobhan Morden to Patrick Haller, Michel Aubenas, Pablo Goldberg and 27 others, “Venezuela | PdVSA
exchange,” Nomura, September 18, 2016. (BLA_00000556 – 558 at 556.)) Similarly, in an email to Ashmore Group,
Jefferies analyst, Javier Kulesz, said that “participation will be rather low” in part because of the opposition’s challenge
to “the use of Citgo equity to back this deal on legal grounds.” (Email from Javier Kulesz to Jan Dehn, Herbert Saller,
Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 27 others, “Jeffries LatAm Sovns – The PDVSA swap,” dated
September 19, 2016. (ASH_00004192 – 194 at 192; ASH_00005982 – 984 at 982 – 983; ASH_00006721 – 723 at
721 – 722); Email from Javier Kulesz to Pablo Goldberg, Sergio Trigo Paz and 27 others, “Jeffries LatAm Sovns –
The PDVSA swap,” dated September 19, 2016. (BLA_00000640 – 642 at 640 – 641; BLA_00000643 – 645 at 643 -
644).)


                                                          - 45 -
        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 49 of 75
                                                                                                    CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

V.       EXCHANGING INVESTORS WHO PURCHASED AT ISSUANCE OR DURING
         THE TENDER OFFER WINDOW HAVE NOT LOST MONEY THROUGH THE
         EXCHANGE

84.      In this section, I conduct two analyses related to “Exchanging Investors,” (i.e., investors

         who exchanged either April 2017 Notes or November 2017 Notes for 2020 Notes and held

         those 2020 Notes through “today”). 140 In both analyses, I compare the total value that

         Exchanging Investors received from their investment (i.e., cash flows of coupon and

         principal payments through today141 as well as the value of the 2020 Notes they continued

         to hold as of today) to their cost of buying the 2017 Notes they tendered in the Exchange

         (“Investment Cost”).

85.      The result of this analysis depends on when the Exchanging Investors are assumed to have

         purchased the 2017 Notes they tendered in the Exchange (the “Purchase Date”). For

         illustrative purposes, I consider two alternative sets of Purchase Dates: (i) the 2017 Notes’

         issuance dates, 142 or alternatively, (ii) the Exchange’s tender offer window (i.e., September

         16, 2016 – October 21, 2016). 143 In both analyses, I conclude that Exchanging Investors


140
   I refer to Exchanging Investors who exchanged April 2017 Notes and November 2017 Notes for 2020 Notes as the
“Exchanging April 2017 Investors” and “Exchanging November 2017 Investors”, respectively. As of the time that
this report was prepared, the last available pricing data on the 2020 Notes was as of March 13, 2020. Thus, I use the
shorthand “today” to refer to this date of the last available data for purposes of my analysis. To the extent that my
conclusions are affected by additional pricing information that becomes available at a later date, I reserve the right to
update my analysis.
141
   Such coupon and principal cash flows comprises of cash flows from: (i) the 2017 Notes from the date they
purchased the 2017 Notes (“Purchase Date”) through the Exchange; and (ii) the 2020 Notes they got in the Exchange
from the Exchange Date through today (I refer to (i) and (ii) collectively as “Cash Flows through Today”)
142
    The 2017 Notes’ issuance dates are as follows: April 12, 2007 for the April 2017 Notes, and October 29, 2010 or
January 18, 2011 for the November 2017 Notes. See Petróleos de Venezuela, S.A. Prospectus dated December 4,
2007, p. 1. Petróleos de Venezuela, S.A. Listing Particulars dated March 17, 2011, p. 1.
143
    The 2020 Notes Offering Circular was officially released on September 16, 2016. October 21, 2016 was the final
deadline for 2017 Noteholders to tender their notes and receive the additional (17% or 22%) face value in the
Exchange. See “PDVSA Announces Extension of the Early Tender Deadline and the Expiration Date for its Offers
to Exchange its Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior
Secured Notes due 2020,” PR Newswire, October 17, 2016. (https://www.prnewswire.com/news-releases/pdvsa-
announces-extension-of-the-early-tender-deadline-and-the-expiration-date-for-its-offers-to-exchange-its-

                                                         - 46 -
          Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 50 of 75
                                                                                                CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

           have not lost any money through the Exchange because the total value they received from

           the investment exceeded their Investment Cost.

            A. Exchanging Investors Who Bought Tendered 2017 Notes At Issuance Have Not
               Lost Money On Their Investment

86.        In Scenario 1, I examine if Exchanging Investors would have lost money on their

           investment if they had bought the 2017 Notes they tendered in the Exchange on these

           Notes’ issuance dates. The details of my calculations are shown in Exhibit 3A (for the

           April 2017 Notes) and Exhibit 3B (for the November 2017 Notes).

87.        For the April 2017 Notes tendered in the exchange, I calculated: 144

           a. The Investment Cost of buying the April 2017 Notes on the issuance date (April 12,
              2007) was $0.791 billion, which constitutes 100% of the Investment Cost shown in
              Figure 1A upper panel, first bar.

           b. Cash Flows through Today to Exchanging Investors were 153% of their Investment
              Cost. (See Figure 1A upper panel, second bar.)

           c. In addition, as of today, the Market Value of 2020 Notes received in the Exchange
              equaled 15% of the Investment Cost. (“Market Value of 2020 Notes” shown in Figure
              1A upper panel, third bar.)

88.        Thus, by buying April 2017 Notes at issuance, tendering those notes for 2020 Notes in the

           Exchange and holding the 2020 Notes through today, the total value received by investors

           would equal 168% of their Investment Cost (“Total Value Received” shown in Figure 1A

           upper panel, fourth bar).

89.        Similarly, for the November 2017 Notes tendered in the Exchange, I calculated: 145




outstanding-5250-senior-notes-due-2017-and-850-senior-notes-due-2017-for-new-850-senior-secured-notes-due-
2020-300346322.html).
144
   See also Exhibit 3A. I use the secondary market price in my analysis because that is a reasonable estimate of the
price at which investors outside Venezuela would have been able to buy the 2017 Notes.
145
      See also Exhibit 3B.


                                                      - 47 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 51 of 75
                                                                                                CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

        a. Investment Cost on the Notes’ of buying the November 2017 Notes on the issuance
           dates was $1.971 billion, which constitutes 100% of the Investment Cost shown in
           Figure 1A lower panel, first bar. 146

        b. Cash Flows through Today to Exchanging Investors were 192% of their Investment
           Cost. (See Figure 1A lower panel, second bar.)

        c. In addition, as of today, the Market Value of 2020 Notes received in Exchange equaled
           12% of the Investment Cost. (“Market Value of 2020 Notes” shown in Figure 1A
           lower panel, third bar.)

90.     Thus, by buying November 2017 Notes at issuance, tendering those notes for 2020 Notes

        in the Exchange and holding the 2020 Notes through today, the total value received by

        investors would equal 204% of their Investment Cost (“Total Value Received” shown in

        Figure 1A lower panel, fourth bar).




146
   I calculate Investment Cost in this scenario as well as the next based on the 2017 Notes secondary market price on
the purchase date. I use the secondary market price in my analysis because that is a reasonable estimate of the price
at which investors outside Venezuela would have been able to buy the 2017 Notes.


                                                       - 48 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 52 of 75
                                                                                 CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

         Figure 1A: Total Value Received Assuming Exchanging Investors Had Purchased
                               2017 Notes On Their Issuance Dates




         B. Exchanging Investors Who Bought Tendered 2017 Notes During The Exchange
            Offer Window Have Not Lost Money On Their Investment

91.     In Scenario 2, for illustrative purposes I examine if Exchanging Investors would have lost

        money on their investment if they had bought the 2017 Notes they tendered in the Exchange

        shortly before the Exchange Date, i.e., during the tender offer window (September 16, 2016

        – October 21, 2016). The only difference between Scenario 1 and 2 is the assumed

        Purchase Date. The details of my calculations, which are analogous to the calculations I

        discussed above for Scenario 1 are shown in Exhibit 4A (for the April 2017 Notes) and

        Exhibit 4B (for the November 2017 Notes).




                                              - 49 -
          Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 53 of 75
                                                                                    CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

92.        For the April 2017 Notes tendered in the exchange, I calculated: 147

           a. The Investment Cost of buying the April 2017 Notes during the tender offer window
              equals $0.773 billion, which constitutes 100% of the Investment Cost shown in Figure
              1B upper panel, first bar.

           b. Cash Flows through Today to Exchanging Investors were 96% of their Investment
              Cost.

           c. In addition, as of today, the Market Value of 2020 Notes received in the Exchange
              equaled 15% of the Investment Cost. (“Market Value of 2020 Notes” shown in Figure
              1B upper panel, third bar.)

93.        Thus, by buying April 2017 Notes during the tender offer window, tendering those notes

           for 2020 Notes in the Exchange and holding the 2020 Notes through today, the total value

           received by investors would equal 111% of their Investment Cost (“Total Recovery”

           shown in Figure 1B upper panel, fourth bar).

94.        Similarly, for the November 2017 Notes tendered in the Exchange, I calculated: 148

           a. Investment Cost of buying the November 2017 Notes during the tender offer window
              (September 16, 2016 – October 21, 2016) equals $1.623 billion, which constitutes
              100% of the Investment Cost shown in Figure 1B lower panel, first bar.

           b. Cash Flows through Today to Exchanging Investors were 98% of the Investment Cost.
              (See Figure 1 lower panel, second bar.)

           c. In addition, as of today, the Market Value of the 2020 Notes received in Exchange
              equaled 15% of the Investment Cost. (“Market Value of 2020 Notes” shown in Figure
              1B lower panel, third bar.)

95.        Thus, in total by buying November 2017 Notes during the tender offer window, tendering

           those notes for 2020 Notes in the Exchange and holding the 2020 Notes through today, the

           total value received by investors would equal 113% of their Investment Cost (“Total

           Recovery” shown in Figure 1B lower panel, fourth bar).




147
      See also Exhibit 4A.
148
      See also Exhibit 4B.
                                                  - 50 -
       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 54 of 75
                                                                               CONFIDENTIAL
Expert Report of David C. Hinman
March 16, 2020

         Figure 1B: Total Value Received Assuming Exchanging Investors Had Purchased
                          2017 Notes During the Tender Offer Window




96.     Thus, my analyses indicate that if Exchanging Investors bought the 2017 Notes they

        exchanged for 2020 Notes either on the 2017 Notes’ issuance dates or during the tender

        offer window (Scenarios 1 and 2, respectively), and held the 2020 Notes they obtained in

        the Exchange through today, they would not have lost money on their investment.




                                                                 _________________________
                                                                            David C. Hinman




                                             - 51 -
              Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 55 of 75
                                            Appendix A                              CONFIDENTIAL

                                        David C. Hinman, CFA
                        +1 (949) 338‐5720 davidconradhinman@outlook.com
                                       PROFESSIONAL EXPERIENCE
Hinman Capital Services (HCS)                                                             Newport Beach
Principal/CEO                                                                             2017 ‐ Present
    Financial services advisor
    Litigation consultant and expert witness

SALIENT PARTNERS (Acquired SW Asset Management)                                           Newport Beach
Senior Portfolio Manager                                                                  2015 ‐ 2017
    Headed emerging market debt and US high yield credit businesses
    Formulated corporate debt strategy and managed a team of credit analysts
    Performed cash and derivative trade execution for bonds and currencies

SW ASSET MANAGEMENT                                                                       Newport Beach
Co‐founder and Chief Investment Officer                                                   2009 ‐ 2015
    Developed business model for a dedicated emerging market debt advisor
    Formed and co‐managed a hedge fund and several sub‐advised mutual funds
    Performed trade execution and oversaw the credit selection process

DRAKE MANAGEMENT                                                                          New York
Global Head of Credit                                                                     2006 ‐ 2009
    Developed credit strategy and portfolio structure for emerging market
     and US corporate credit in traditional and alternative portfolios
    Led a team of portfolio managers and analysts in Istanbul, NYC and Sao Paulo

ARES MANAGEMENT                                                                           Century City
Head of Capital Markets Group                                                             2005 ‐ 2006
    Managed all non‐private equity and non‐CLO portfolios
    Formulated event‐driven bond, loan and derivatives ideas

PIMCO                                                                                     Newport Beach
Credit Portfolio Manager                                                                  1995 ‐ 2005
    Structured and managed closed‐end credit mutual funds and CDOs
    Formed and staffed a dedicated bank loan execution desk
    Co‐managed high yield mutual funds and separate accounts
    Led a team that analyzed alternative credit instruments
    Coordinated cash, synthetic and structured product trading

                    EDUCATION, LICENSES AND PROFESSIONAL DESIGNATIONS

    M.B.A. (Finance) The Wharton School of the University of Pennsylvania, 1995
    B.S. (Corporate Finance and Investment Management) The University of Alabama, 1989 (magna cum laude)
    Passed Series 3, 63, 65 and 7 examinations
    Chartered Financial Analyst (CFA) since 1998
            Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 56 of 75
                                                                                       CONFIDENTIAL
                                   David C. Hinman Expert Witness

Expert Witness Engagements
United States v. Jean Boustani et al. (United States District Court, Eastern District Of New York, Case No. 18‐CR‐
681). (2019)
                                        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 57 of 75
                                                                                                                                      CONFIDENTIAL


Appendix B: Materials Relied Upon

Complaints and Other Legal Documents
 Complaint for Declaratory and Injunctive Relief dated October 29, 2019 in Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A., and PDV Holding, Inc. v. MUFG
 Union Bank and GLAS Americas LLC in the United States District Court in the Southern District of New York
 Complaint Exhibit C, “Resolutions on the Current Financial Situation of Petroleos de Venezuela, S.A.,” National Assembly of the Bolivarian Republic of Venezuela,
 September 27, 2016. Translated by TransPerfect.
 Complaint Exhibit D, “Resolutions that Reiterates the Invalidity of PDVSA’s 2020 Bonds,” National Assembly of the Bolivarian Republic of Venezuela, October 15,
 2019. Translated by TransPerfect.
 Defendants’ Answer and Counterclaims dated December 18, 2019 in Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A., and PDV Holding, Inc. v. MUFG Union
 Bank, N.A. and GLAS Americas LLC in the United States District Court in the Southern District of New York
 Counterclaims Exhibit C, “Indenture,” October 2016
 Counterclaims Exhibit D, “Pledge and Security Agreement,” October 2016
 Deposition of Xin Xu, Petróleos De Venezuela, S.A., PDVSA Petróleo, S.A., and PDV Holding, Inc., Plaintiffs and Counterclaim Defendants, v. MUFG Union Bank,
 N.A. And GLAS Americas LLC, Defendants and Counterclaim Plaintiffs, United States District Court, Southern District Of New York

Offering Circulars And Related Material
 Petróleos de Venezuela, S.A. Offers to Exchange Offering Circular dated September 16, 2016.
 Petróleos de Venezuela, S.A. Listing Particulars dated March 17, 2011.
 Petróleos de Venezuela, S.A. Offers to Exchange Supplement to Offering Circular dated September 26, 2016.
 Petróleos de Venezuela, S.A. Prospectus dated December 4, 2007.

Independently Obtained Documents
  “About Torino,” Torino Capital. (https://torinocap.com/about-torino/)
  “Agreement To Notify The National Executive Regarding The Current Situation Of The State-Owned Company Petróleos De Venezuela SA (PDVSA),” August 4,
  2016. Translated by TransPerfect.
  “Corporate Rating Methodology – Effective 12 August 2011 to 8 August 2012 Master Criteria,” Fitch Ratings: Corporates.
  (https://www.fitchratings.com/site/re/647229)
  “Debt Issue Under New Decree Will be Void,” El Nacional (Venezuela) , September 17, 2016. Translated by Transperfect.
  “Del Pino must explain terms of the PDVSA Bond Exchange to the AN,” Petróleo América , September 27, 2016. Translated by TransPerfect.
  “Fitch Affirms PDVSA’s IDRs at ‘RD’,” Fitch Press Release, November 12, 2018. (https://www.fitchratings.com/site/pr/10051733)
  “Fitch Assigns ‘B+’/’RR1’ Expected Rating to CITGO Holdco Issuances; Upgrades Holdco IDR to ‘CCC+’,” Fitch Ratings , July 16, 2019.
  (https://www.fitchratings.com/site/pr/10082351)
  “Fitch Downgrades PDVSA’s IDRs to ‘CC’,” Fitch press release , October 25, 2016. (https://www.fitchratings.com/site/pr/1013724)



                                                                                                                                                         Page 1 of 8
                                        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 58 of 75
                                                                                                                                       CONFIDENTIAL


Appendix B: Materials Relied Upon
 “Fitch Downgrades PDVSA’s IDRs to ‘CCC’,” Business Wire , December 19, 2014. (https://www.businesswire.com/news/home/20141219005906/en/Fitch-
 Downgrades-PDVSAs-IDRs-CCC)
 “General License No. 5 Authorizing Certain Transactions Related to the Petroleos de Venezuela SA 2020 8.5 Percent Bond,” Department of the Treasury Office of
 Foreign Assets Control, July 19, 2018. (https://www.treasury.gov/resource-center/sanctions/Programs/Documents/venezuela_gl5.pdf)
 “JPMorgan stays with Venezuela in emerging bond indexes - fund managers,” Reuters, February 28, 2019. (https://www.reuters.com/article/venezuela-pdvsa-
 index/jpmorgan-stays-with-venezuela-in-emerging-bond-indexes-fund-managers-idUSL3N20O0RQ)
 “PDVSA Announces Expiration and Final Results for its Offers to Exchange its Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for
 New 8.50% Senior Secured Notes due 2020,” PDVSA Press Release, October 24, 2016.
 (http://www.pdvsa.com/templates/pdvsa/img/bonos/bonopdvsa2017/Final%20announcements%20(PDF).PDF)
 “PDVSA Announces Extension of the Early Tender Deadline and the Expiration Date for its Offers to Exchange its Outstanding 5.250% Senior Notes due 2017 and
 8.50% Senior Notes due 2017 for New 8.50% Senior Secured Notes due 2020,” PR Newswire, October 17, 2016. (https://www.prnewswire.com/news-releases/pdvsa-
 announces-extension-of-the-early-tender-deadline-and-the-expiration-date-for-its-offers-to-exchange-its-outstanding-5250-senior-notes-due-2017-and-850-senior-notes-
 due-2017-for-new-850-senior-secured-notes-due-2020-300346322.html)
 “PDVSA Announces Settlement of the Exchange Offers of its Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior
 Secured Notes due 2020,” PRNewswire , October 28, 2016. (https://www.prnewswire.com/news-releases/pdvsa-announces-settlement-of-the-exchange-offers-of-its-
 outstanding-5250-senior-notes-due-2017-and-850-senior-notes-due-2017-for-new-850-senior-secured-notes-due-2020-300353519.html)
 “PDVSA Bond Interest Payment Authorized,” Kallanish Energy News , April 26, 2019. (https://www.kallanishenergy.com/2019/04/26/pdvsa-bond-interest-payment-
 authorized/)
 “Products,” Torino Capital. (https://torinocap.com/products/)
 “Rating Action: Moody’s assigns Caa3 rating to PDVSA’s 2020 notes,” Moody’s Investors Service, November 18, 2016. (https://www.moodys.com/research/Moodys-
 assigns-Caa3-rating-to-PDVSAs-2020-notes--PR_358253)
 “Rating Definitions,” Fitch Ratings. (https://www.fitchratings.com/site/dam/jcr:6b03c4cd-611d-47ec-b8f1-183c01b51b08/Rating)
 “Recovery Ratings and Notching Criteria for Non-Financial Corporate Issuers,” Fitch Ratings:Corporates , December 7, 2015. (https://www-
 origin.fitchratings.com/site/re/873504)
 “Regional Economic Outlook. Western Hemisphere: Adjusting Under Pressure,” World Economic and Financial Surveys, International Monetary Fund (IMF),
 October 2015. (https://www.imf.org/~/media/ Websites/IMF/imported-flagship-issues/external/pubs/ft/reo/2015/whd/eng/pdf/ _wreo1015pdf.ashx)
 “Resolution on the Respect of the Specific and Non-Transferable Powers of the National Assembly Regarding Public Interest Contracts Entered Into by the National
 Executive with States or Official Foreign Entities or with Corporations not Domiciled in Venezuela,” National Assembly of the Bolivarian Republic of Venezuela,
 May 26, 2016. Translated by TransPerfect.
 “Tail Risk,” PIMCO. (https://www.pimco.com/en-us/resources/education/understanding-tail-risk)
 “United Arab Emirates: 2011 Article IV Consultation—Staff Report,” IMF, April 5, 2011. (https://www.imf.org/external/pubs/ft/scr/2011/cr11111.pdf)
 “UPDATE 1- Investors receiving payment on PDVSA 2020 bond-sources,” Reuters, October 30, 2018. (https://www.reuters.com/article/venezuela-bonds/update-1-
 investors-receiving-payment-on-pdvsa-2020-bond-sources-idUSL2N1XA0ZE)



                                                                                                                                                          Page 2 of 8
                                       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 59 of 75
                                                                                                                                    CONFIDENTIAL


Appendix B: Materials Relied Upon
 “Venezuela confirms recession, highest inflation in Americas,” CNBC, December 30, 2014. (https://www.cnbc.com/2014/12/30/venezuela-confirms-recession-
 highest-inflation-in-americas.html)
 “Venezuela Defaults on Its Last Bond, Setting up Legal Showdown,” Bloomberg News , October 28, 2019. (https://www.bloomberg.com/news/articles/2019-10-
 28/venezuela-defaults-on-its-last-bond-setting-up-legal-showdown)
 “Venezuela's annual inflation rises to 63.4%,” BBC, September 10, 2014. (https://www.bbc.com/news/world-latin-america-29140359)
 Alexandra Ulmer and Corina Pons, “Venezuela PDVSA bond prices slip after debt swap again extended,” Reuters, October 13, 2016.
 (https://www.reuters.com/article/us-venezuela-pdvsa-debt/venezuela-pdvsa-bond-prices-slip-after-debt-swap-again-extended-idUSKCN12D1VK)
 Ana Isabel Martinez and Corina Pons, “Venezuela’s PDVSA offers $7 billion bond swap to ease debt burden,” Reuters, September 13, 2016.
 (https://www.reuters.com/article/us-venezuela-pdvsa-idUSKCN11J2E2)
 Arturo C. Porzecanski, “The PDVSA 2020 bond: time for a solution,” Financial Times , November 18, 2019.
 (https://ftalphaville.ft.com/2019/11/14/1573766503000/The-PDVSA-2020-bond--time-for-a-solution/)
 Cesar J. Alvarez and Stephanie Hanson, “Venezuela’s Oil-Based Economy,” Council on Foreign Relations , February 9, 2009.
 (https://www.cfr.org/backgrounder/venezuelas-oil-based-economy)
 Charles Waine, “Bondholders Close in on CITGO,” Petroleum Economist, November 1, 2019. (https://www.petroleum-economist.com/articles/corporate/company-
 profiles/2019/bondholders-close-in-on-citgo)
 Christine Jenkins, “Bond Traders Aren’t Buying PDVSA’s $8.3 Billion Citgo Valuation,” Bloomberg, September 20, 2016.
 Congressman Jose Guerra Interview with CNN, September 21, 2016. Transcript by TransPerfect.
 Corina Pons and Brian Ellsworth, “Venezuela PDVSA bondholders to receive late payment by Thursday: sources,” Reuters, October 31, 2017.
 (https://de.reuters.com/article/us-venezuela-bonds-payment/venezuela-pdvsa-bondholders-to-receive-late-payment-by-thursday-sources-idUSKBN1D02U1)
 Eshe Nelson, “Venezuela is too poor to import food and medicine. So why is the government still paying off its debt,” Quartz , December 20, 2016.
 (https://qz.com/866593/venezuela-is-too-poor-to-import-food-and-medicine-so-why-is-the-government-still-paying-off-its-debt/)
 Executive Order 13835 of May 21, 2018, “Prohibiting Certain Additional Transactions With Respect to Venezuela.” (https://www.treasury.gov/resource-
 center/sanctions/Programs/Documents/venezuela_eo_13835.pdf)
 Executive Order 13857 of January 25, 2019 “Taking Additional Steps to Address the National Emergency With Respect to Venezuela.”
 (https://www.treasury.gov/resource-center/sanctions/Programs/Documents/13857.pdf)
 Executive Order 13884 of August 5, 2019 “Blocking Property of the Government of Venezuela.” (https://www.treasury.gov/resource-
 center/sanctions/Programs/Documents/13884.pdf)
 Eyanir Chinea and Brian Ellsworth, “S&P says PDVSA bond swap offer ‘tantamount to default’,” Reuters, September 19, 2016. (https://www.reuters.com/article/us-
 venezuela-pdvsa-debt-idUSKCN11Q05F)
 Gustavo Medeiros, “Quantifying EM sovereign fair value,” Ashmore Investment Management Limited , February 2020.
 (http://www.ashmoregroup.com/sites/default/files/article-docs/EMV-Quantifying-EM-sovereign-fair-value.pdf)
 Jan Dehn and Gustavo Medeiros, “Latin America: The best investment proposition in the world today,” Ashmore Group , July 2016.
 (http://www.ashmoregroup.com/sites/default/files/article-docs/MC_14July2016_2.pdf)



                                                                                                                                                      Page 3 of 8
                                        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 60 of 75
                                                                                                                                    CONFIDENTIAL


Appendix B: Materials Relied Upon
 Jason Mitchell, “Venezuela: PDVSA issuance counteracts dollar shortage,” Euromoney, March 30, 2011.
 (https://www.euromoney.com/article/b12kjf90wnpsmm/venezuela-pdvsa-issuance-counteracts-dollar-shortage)
 Juan Cruces and Christoph Trebesch, “2014 update building on AEJ Macro 2013 paper ‘Sovereign Defaults: The Price of Haircuts.’”
 (https://sites.google.com/site/christophtrebesch/data)
 Luis Colasante, “Is doomsday inevitable for Venezuela?” USA Today, August 27, 2016. (https://www.usatoday.com/story/money/markets/2016/08/27/doomsday-
 inevitable-venezuela/89335716/)
 Lysaura Fuentes, “Freddy Guevara: Government has proven negligent and destructive of the economy,” El Cooperante , September 28, 2016. Translated by
 TransPerfect.
 Marianna Parraga and Matt Spetalnick, “Exclusive: U.S. weighs financial sanctions to hit Venezuela's oil revenue,” Reuters , July 21, 2017.
 (https://de.reuters.com/article/uk-venezuela-sanctions-exclusive/exclusive-u-s-weighs-financial-sanctions-to-hit-venezuelas-oil-revenue-sources-idUKKBN1A7017)
 Miluska Berrospi, “Major PDVSA 2020 holder anticipates default on bond,” Nasdaq, October 10, 2019. (https://www.nasdaq.com/articles/major-pdvsa-2020-holder-
 anticipates-default-on-bond-2019-10-10)
 Nathan Crooks, “Citgo’s Net Value Could Range From 4.26B to 5.38B: BancTrust,” Bloomberg, September 21, 2016.
 Patricia Laya and Daniel Cancel, “PDVSA Bondholders Said to Receive Interest Payment on 2020 Note,” Bloomberg, May 2, 2018.
 Paul Kilby, “Oil rout raises fears of Venezuela debt default,” Reuters, January 20, 2016. (https://www.reuters.com/article/venezuela-bonds-idUSL2N1540UK)
 Robin Wigglesworth and Andres Schipani, “Venezuelan oil major’s debt swap: the beginning of the end?” Financial Times, September 26, 2016.
 (https://www.ft.com/content/aadf657c-7f4a-11e6-8e50-8ec15fb462f4)
 Sebastian Boyd, “PDVSA Holders Say They Haven’t Got Coupon on Citgo-Backed Bonds,” Bloomberg, November 29, 2017.
 Silvana Ordoñez, “Venezuela’s future? ‘Barbarity and people looting.’” CNBC, December 1, 2014. (https://www.cnbc.com/2014/12/01/falling-crude-oil-prices-crush-
 venezuelas-ailing-economy.html)
 Sudip Roy, “Ukraine: Naftogaz set for success on restructuring,” Euromoney, October 06, 2009. (https://www.euromoney.com/article/b1322p5tnkb1cj/ukraine-
 naftogaz-set-for-success-on-restructuring)
 Tom DiChristopher, “Venezuela oil giant PDVSA avoids catastrophic debt default, despite Trump waging ‘economic war’,” CNBC, October 27, 2017.
 (https://www.cnbc.com/2017 /10/27 /venezuela-oil-giant-pdvsa-avoids-catastrophic-debt-default.html)

Academic Articles and Textbooks
 Chuck Fang, Julian Schumacher, and Christoph Trebesch, “Restructuring sovereign bonds: holdouts, haircuts and the effectiveness of CACs,” European Central Bank
 Working Paper Series, No 2366, January 2020 (https://www.ecb.europa.eu/pub/pdf/scpwps/ecb.wp2366~5317a382b3.en.pdf)
 Gabriel Mihalachie, “Sovereign Default Resolution Through Maturity Extension,” Stony Brook University Working Paper , January 30, 2019
 Leland E. Crabbe and Frank J. Fabozzi, “Managing a Corporate Bond Portfolio,” Wiley, 2002
 R.A. Brealey, S.C. Myers, F. Allen, Principles of Corporate Finance , 12th Edition, McGraw Hill, (2017)
 Udaibir S. Das, Michael G. Papaioannou, and Christoph Trebesch, “Sovereign Debt Restructurings 1950–2010: Literature Survey, Data, and Stylized Facts,” IMF
 Working Paper , Monetary and Capital Markets Department (2012), WP/12/203
 Valerie Cerra, “Inflation and the Black Market Exchange Rate in a Repressed Market: A Model of Venezuela,” IMF Working Paper, WP/16/159, August 2016


                                                                                                                                                      Page 4 of 8
                                        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 61 of 75
                                                                                                                                      CONFIDENTIAL


Appendix B: Materials Relied Upon


Produced Documents                                                                                                                         Bates Range
 Ashmore Production
 Emails from Javier Kulesz to Jan Dehn, Herbert Saller, and Xin Xu, “Jefferies LatAm Sovns – Venezuela commentary,” dated August 1,     ASH_00000018 – 021
 2016
 Email from Ben Ramsey to Jan Dehn, Herbert Saller, Xin Xu, Michael Aubenas, and Pablo Goldberg, “Weekly,” dated August 3, 2016         ASH_00000030 – 034
 Emails from Javier Kulesz to Jan Dehn, Herbert Saller, and Xin Xu, “Venezuela and Argentina commentary,” dated August 25, 2016         ASH_00000043 – 045
 Javier Zorilla, “Waiting on the World to (Ex)change,” J.P. Morgan, September 22, 2016                                                  ASH_00000173 – 197
 Email from Javier Kulesz to Ricardo Xavier, Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Segio Trigo Paz and 26 others,           ASH_00000224 – 226
 “Jefferies LatAm Sovns – Venezuela commentary,” dated September 27, 2016
 Email from GS Macro Economics Research to Jan Dehn, Herbert Saller, and Xin Xu, “LATAM Today: October 13, 2016,” dated                 ASH_00000275 – 280
 October 13, 2016
 Email from Javier Kulesz to Jan Dehn, “Jefferies LatAm Sovns - Venezuela and Argentina commentary,” dated October 24, 2016             ASH_00000392 – 396
 Email from Siobhan Morden to undisclosed recipients, “Nomura | Venezuela: it’s all about politics,” Nomura, August 10, 2016            ASH_00000666 – 668
 Email from Siobhan Morden to Patrick Haller, Michel Aubenas, Pablo Goldberg and 27 others, “Venezuela | PdVSA exchange,”               ASH_00000743 – 746
 Nomura , September 18, 2016
 Emails from Javier Kulesz to Jan Dehn, Herbert Saller, and Xin Xu, “Jefferies LatAm Sovns – Venezuela commentary,” dated August 1,     ASH_00001421 – 424
 2016
 Emails from Javier Kulesz to Jan Dehn, Herbert Saller, and Xin Xu, “Venezuela and Argentina commentary,” dated August 25, 2016         ASH_00001433 – 435
 Email from Javier Kulesz to Ricardo Xavier, Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Segio Trigo Paz and 26 others,           ASH_00001519 – 521
 “Jefferies LatAm Sovns – Venezuela commentary,” dated September 27, 2016
 Email from GS Macro Economics Research to Jan Dehn, Herbert Saller, and Xin Xu, “LATAM Today: October 13, 2016,” dated                 ASH_00001588 – 593
 October 13, 2016
 Emails from Javier Kulesz to Jan Dehn, Herbert Saller, and Xin Xu, “Jefferies LatAm Sovns – Venezuela commentary,” dated August 1,     ASH_00001903 – 906
 2016
 Emails from Jane Brauer to Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 25 others, “Venezuela Goodies: Congressional Research            ASH_00002125
 Service Report just released 22 Aug,” dated August 23, 2016
 Email from Meilee Wong to Xin Xu, “LATAM: Venezuela: PDVSA Swap in the Works - Questions Remain on Legislature’s Role,”                ASH_00002364 – 366
 dated September 13, 2016
 Email from Russ Dalen, “FT: Venezuelan oil major’s debt swap - the beginning of the end?” dated September 26, 2016                     ASH_00002429 – 432
 Email from Javier Kulesz to Ricardo Xavier, Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Segio Trigo Paz and 26 others,           ASH_00002433 – 435
 “Jefferies LatAm Sovns – Venezuela commentary,” dated September 27, 2016



                                                                                                                                                     Page 5 of 8
                                        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 62 of 75
                                                                                                                                         CONFIDENTIAL


Appendix B: Materials Relied Upon
 Email from John Salvesen to John Salvesen “Opening Salvo - EM - METALS, VENZ/PDVSA, ARGENT, ODBR, JBSSBZ,” dated                          ASH_00002461 – 466
 October 27, 2016
 Email from GS Macro Economics Research to Jan Dehn, Herbert Saller, and Xin Xu, “LATAM Today: October 13, 2016,” dated                    ASH_00002573 – 578
 October 13, 2016
 Mark P. Sullivan, Congressional Research Service, “Venezuela: Background and U.S. Relations,” dated November 21, 2016                     ASH_00003589 – 646
 Email from Mark Coombs to Xin Xu, “Re:,” dated October 26, 2016                                                                             ASH_00003732
 “The Case for Venezuela Frequently Asked Questions (FAQs),” Ashmore Group                                                                 ASH_00003951 – 953
 Email from Javier Kulesz to Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 27 others, “Jeffries LatAm Sovns –     ASH_00004192 – 194
 The PDVSA swap,” dated September 19, 2016
 Email from Javier Kulesz to Jan Dehn, “Jefferies LatAm Sovns – PDVSA’s swap and Argentina’s Euro bond deal,” dated October 5,             ASH_00004270 – 274
 2016
 Email from Victor Fu to Jan Dehn, “Stifel EM (V.Fu): PdVSA: cautious on the front-end rally on a co,” dated October 25, 2016              ASH_00004359 – 361
 Emails from Javier Kulesz to Xin Xu, Jan Dehn, Herbert Saller, Pablo Goldberg, Sergio Trigo Paz and 25 others, “Jefferies LatAM           ASH_00004413 –417
 Sovns – Venezuela and Argentina commentary,” dated October 26, 2016
 Email from Ben Ramsey to Jan Dehn, Herbert Saller, Xin Xu, Michael Aubenas, and Pablo Goldberg, “Weekly,” dated August 3, 2016            ASH_00005828 – 832
 Alejandro Arreaza and Sebastian Vargas, “PDVSA/Venezuela Swap Marathon,” Barclays, September 15, 2016                                     ASH_00005978 – 979
 Email from Javier Kulesz to Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 27 others, “Jeffries LatAm Sovns –     ASH_00005982 – 984
 The PDVSA swap,” dated September 19, 2016
 Email from Javier Kulesz to Jan Dehn, “Jefferies LatAm Sovns – PDVSA’s swap and Argentina’s Euro bond deal,” dated October 5,             ASH_00006035 – 039
 2016
 Emails from Javier Kulesz to Xin Xu, Jan Dehn, Herbert Saller, Pablo Goldberg, Sergio Trigo Paz and 25 others, “Jefferies LatAM           ASH_00006137 – 141
 Sovns – Venezuela and Argentina commentary,” dated October 26, 2016
 Email from Ben Ramsey to Jan Dehn, Herbert Saller, Xin Xu, Michael Aubenas, and Pablo Goldberg, “Weekly,” dated August 3, 2016            ASH_00006261 – 265
 Quote from Jan Dehn                                                                                                                         ASH_00006371
 Email from Jan Dehn to Xin Xu, “RE: (BV) Venezuela Has Good Reasons to Avoid Default: Francisco Rodriguez,” dated August 11,              ASH_00006376 – 380
 2016
 Emails from Javier Kulesz to Jan Dehn, Herbert Saller, and Xin Xu, “Venezuela and Argentina commentary,” dated August 25, 2016            ASH_00006421 – 423
 Email from Javier Kulesz to Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 27 others, “Jeffries LatAm Sovns –     ASH_00006721 – 723
 The PDVSA swap,” dated September 19, 2016
 Email from Javier Kulesz to Ricardo Xavier, Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Segio Trigo Paz and 26 others,              ASH_00006820 – 822
 “Jefferies LatAm Sovns – Venezuela commentary,” dated September 27, 2016
 Email from Javier Kulesz to Ricardo Xavier, Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Segio Trigo Paz and 26 others,              ASH_00006823 – 826
 “Jefferies LatAm Sovns – Venezuela commentary,” dated September 27, 2016



                                                                                                                                                        Page 6 of 8
                                        Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 63 of 75
                                                                                                                                         CONFIDENTIAL


Appendix B: Materials Relied Upon
 Email from Meilee Wong to Xin Xu, “LATAM: Venezuela: Maduro Denies Legislative Branch Budget Authority – Political Space                  ASH_00006903 – 905
 Closed,” dated October 1, 2016
 Francisco Rodriguez, “Venezuela this Week: October 3-9, 2016 The Fine Print,” Torino Capital LLC , dated October 3, 2016                  ASH_00006907 – 915
 Email from Javier Kulesz to Jan Dehn, “Jefferies LatAm Sovns – PDVSA’s swap and Argentina’s Euro bond deal,” dated October 5,             ASH_00006922 – 926
 2016
 Francisco Rodríguez, “Venezuela this Week: October 11-16, 2016 Of Laws and Bonds,” Torino Capital LLC , October 11, 2016                  ASH_00006934 – 941
 Email from Francisco Rodriguez to Jorge Piedrahita, “Supreme Court demand,” dated October 20, 2016                                        ASH_00007026 – 027
 Emails from Javier Kulesz to Xin Xu, Jan Dehn, Herbert Saller, Pablo Goldberg, Sergio Trigo Paz and 25 others, “Jefferies LatAM           ASH_00007140 – 144
 Sovns – Venezuela and Argentina commentary,” dated October 26, 2016

 BlackRock Production
 Email from Ben Ramsey to Jan Dehn, Herbert Saller, Xin Xu, Michael Aubenas, and Pablo Goldberg, “Weekly,” dated August 3, 2016            BLA_00000001 – 005
 Emails from Javier Kulesz to Michel Aubenas, Pablo Goldberg, Amer Bisat, Silvio Zanardini, and Sergio Trigo Paz, “Venezuela and           BLA_00000009 – 011
 Argentina commentary,” dated August 25, 2016
 Emails from Javier Kulesz to Pablo Goldberg, “Jefferies LatAm Sovns – Venezuela commentary,” dated August 1, 2016                         BLA_00000024 – 027
 Emails from Javier Kulesz to Michel Aubenas, Pablo Goldberg, Amer Bisat, Silvio Zanardini, and Sergio Trigo Paz, “Venezuela and           BLA_00000354 – 356
 Argentina commentary,” dated August 25, 2016
 Email from Siobhan Morden to Patrick Haller, Michel Aubenas, Pablo Goldberg and 27 others, “Venezuela | PdVSA exchange,”                  BLA_00000556 – 558
 Nomura , September 18, 2016
 Email from Javier Kulesz to Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 27 others, “Jeffries LatAm Sovns –     BLA_00000640 – 642
 The PDVSA swap,” dated September 19, 2016
 Email from Javier Kulesz to Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 27 others, “Jeffries LatAm Sovns –     BLA_00000643 – 645
 The PDVSA swap,” dated September 19, 2016
 Email from Javier Kulesz to Ricardo Xavier, Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Segio Trigo Paz and 26 others,              BLA_00000860 – 862
 “Jefferies LatAm Sovns – Venezuela commentary,” dated September 27, 2016
 Email from Javier Kulesz to Ricardo Xavier, Jan Dehn, Herbert Saller, Xin Xu, Pablo Goldberg, Segio Trigo Paz and 26 others,              BLA_00000863 – 865
 “Jefferies LatAm Sovns – Venezuela commentary,” dated September 27, 2016
 Email from Javier Kulesz to Jan Dehn, “Jefferies LatAm Sovns – PDVSA’s swap and Argentina’s Euro bond deal,” dated October 5,             BLA_00001075 – 079
 2016
 Email from GS Macro Economics Research to Pablo Goldberg, “LATAM Today: October 13, 2016,” dated October 13, 2016                         BLA_00001162 – 167
 Email from Dan Gelfand to Blackrock employees, “FW: PDVSA : Swap extended again and the clock is ticking,” dated October 13,              BLA_00001171 – 175
 2016 attaching Javier Zorrilla, Ben Ramsey, and Trang Nguyen, “PDVSA Swap Extended Again and the Clock is Ticking,” J.P.
 Morgan , October 13, 2016



                                                                                                                                                        Page 7 of 8
                                       Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 64 of 75
                                                                                                                                    CONFIDENTIAL


Appendix B: Materials Relied Upon
 Emails from Javier Kulesz to Xin Xu, Jan Dehn, Herbert Saller, Pablo Goldberg, Sergio Trigo Paz and 25 others, “Jefferies LatAM      BLA_00001608 – 611
 Sovns – Venezuela and Argentina commentary,” dated October 26, 2016
 Emails from Javier Kulesz to Xin Xu, Jan Dehn, Herbert Saller, Pablo Goldberg, Sergio Trigo Paz and 25 others, “Jefferies LatAM      BLA_00001612 – 616
 Sovns – Venezuela and Argentina commentary,” dated October 26, 2016
 Email from John Salvesen to John Salvesen “Opening Salvo - EM - METALS, VENZ/PDVSA, ARGENT, ODBR, JBSSBZ,” dated                     BLA_00001623 – 628
 October 27, 2016
 Email from Dan Gelfand to BlackRock employees, “FW: Venezuela: Political Risk Outweighs Fleeting Payment Relief” dated October       BLA_00001683 – 696
 28, 2016 attaching “Latin America Economics Analyst: Venezuela: Political Risk Outweighs Fleeting Payment Relief,” Goldman Sachs
 Economic Research , dated October 28, 2016
 Email from Javier Kulesz to Jan Dehn, “Jefferies LatAm Sovns – PDVSA’s swap and Argentina’s Euro bond deal,” dated October 5,        BLA_00003275 – 279
 2016
 Email from Ben Ramsey to Jan Dehn, Herbert Saller, Xin Xu, Michael Aubenas, and Pablo Goldberg, “Weekly,” dated August 3, 2016       BLA_00003334 - 338
 Emails from Jane Brauer to Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 25 others, “Venezuela Goodies: Congressional Research          BLA_00003431
 Service Report just released 22 Aug,” dated August 23, 2016
 Emails from Jane Brauer to Xin Xu, Pablo Goldberg, Sergio Trigo Paz and 25 others, “Venezuela Goodies: Congressional Research        BLA_00003488 – 489
 Service Report just released 22 Aug,” dated August 23, 2016
 Emails from Javier Kulesz to Michel Aubenas, Pablo Goldberg, Amer Bisat, Silvio Zanardini, and Sergio Trigo Paz, “Venezuela and      BLA_00003557 – 559
 Argentina commentary,” dated August 25, 2016
 Email from Pablo Goldberg to Michel Aubenas, “Re: (BFW) Venezuela Opposition Reaches Political, Economic Accords w/Govt,”            BLA_00003918 – 919
 dated November 13, 2016
 Emails from Javier Kulesz to Michel Aubenas, Pablo Goldberg, Amer Bisat, Silvio Zanardini, and Sergio Trigo Paz, “Venezuela and      BLA_00004441 – 443
 Argentina commentary,” dated August 25, 2016
 Email from Siobhan Morden to Patrick Haller, Michel Aubenas, Pablo Goldberg and 27 others, “Venezuela | PdVSA exchange,”             BLA_00004810 – 811
 Nomura , September 18, 2016

 Contrarian Capital Production
 Mark A. Walker and Richard J. Cooper, “Venezuela’s Restructuring: A Realistic Framework,” dated September 19, 2017                   CON_00002368 - 380

 UBS Production
 Alejo Czerwonko, “Venezuela bonds: Of politics and swaps,” UBS, September 19, 2016                                                   UBS-PDV000001 – 009




                                                                                                                                                   Page 8 of 8
               Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 65 of 75
                                                                                          CONFIDENTIAL


                                Exhibit 1
   Value of CITGO Collateral as of July 2019 Implied by Fitch's Analysis
                                                                                    ($ billion)
CITGO Holding Co. going concern value                    [A]                    $           4.55
CITGO Holding debt                                       [B]                    $           1.87
CITGO Holding equity                                     [C]= [A] - [B]         $           2.68
Collateral Value                                         [D]= 50.1% × [C]       $           1.34

Notes and Sources:
[1] Fitch estimated CITGO Petroleum’s “residual value” (net of the subsidiary’s debt) to be
“approximately $3.3 billion.” Fitch calculated the parent entity’s (CITGO Holding’s) going
concern value as equal to the residual value of its subsidiary ($3.3 billion) plus CITGO
Holding’s “midstream assets” ($400 million), and cash ($186 million). This total equals
$3.9 billion. However, this sum is net of $0.65 billion of administrative claims (which Fitch
calculated as 10% of CITGO Petroleum’s $6.5 billion enterprise value). I add back this
$0.65 billion of estimated administrative claims to the afore-mentioned sum of $3.9 billion
because I am valuing CITGO Holding on a going concern basis, not on a liquidation basis, as
Fitch has done. The resulting sum, $4.55 billion (calculated as $3.9 billion plus $0.65
billion) is the parent, CITGO Holding’s, value as a going concern, less its subsidiary’s debt.
[2] "Fitch Assigns 'B+'/'RR1' Expected Rating to CITGO Holdco Issuances; Upgrades
Holdco IDR to 'CCC+'," Fitch Ratings, July 16, 2019.
[3] CITGO Holding debt from Bloomberg L.P.
                                              Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 66 of 75
                                                                                                                                                CONFIDENTIAL


                                                                     Exhibit 2A
                                                                  April 2017 Notes
                                              Contractual Payments on Tendered Notes Without Exchange
                                                               10/28/2016 - 4/12/2017
             $1,400
             $1,200
                                                           $967                                                                                  $967
             $1,000
$ Millions




               $800
               $600
               $400
               $200
                 $0
                                 2016                      2017                       2018                  2019            2020               Cumulative
                                                                    April 2017 Notes
                                                  Contractual Payments on Tendered Notes With Exchange
                                                                 10/28/2016 - 10/27/2020                                                         $1,339
             $1,400

             $1,200

             $1,000

              $800

              $600

              $400                                        $369                       $346                   $322            $299
              $200
                                $2.2
                 $0
                              2016                        2017                    2018                 2019                 2020                Cumulative
               Contractual Principal Payments        Contractual Interest Payments Accrued Interest Payable Upon Exchange   Total Payments Post Exchange Date
             Note and Source:
             [1] Accrued Interest Payable Upon Exchange in 2016 of $2.20 is too small to appear on chart.
             [2] Data are from Bloomberg L.P.
                                           Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 67 of 75
                                                                                                                                            CONFIDENTIAL



                                                                   Exhibit 2B
                                                             November 2017 Notes
                                            Contractual Payments on Tendered Notes Without Exchange
              $3,000
                                                             10/28/2016 - 11/2/2017

              $2,500
                                                                                                                                            $2,015
$ Millions




              $2,000

              $1,500
                              $1,008                 $1,008
              $1,000

               $500

                 $0
                               2016                    2017                  2018                 2019                  2020              Cumulative
                                                               November 2017 Notes
                                               Contractual Payments on Tendered Notes With Exchange
                                                              10/28/2016 - 10/27/2020                                                        $2,824
             $3,000

             $2,500

             $2,000

             $1,500

             $1,000
                                                      $759                  $711                  $663                  $615
              $500
                               $77
                 $0
                               2016                    2017                    2018                  2019                2020              Cumulative
                 Contractual Principal Payments     Contractual Interest Payments Accrued Interest Payable Upon Exchange Total Payments Post Exchange Date
             Source: Data are from Bloomberg L.P.
                                             Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 68 of 75
                                                                                                                                                          CONFIDENTIAL

                                                                                     Exhibit 3A
                                                                                  April 2017 Notes
                                                                     Investor Cash Flow Since Initial Investment
                                                         $942 Million PDVSA April 2017 Notes Purchased on April 12, 2007
                                                                                                                                             April 2017 Notes Holders Who
                                                                                                                                                Participated in Exchange
                                                                                                                                          $ millions (except       Value as % of
PDVSA April 2017 Notes                                                                                                                         prices)             Investment Cost

Original face value exchanged before amortization                                                             [A]                     $                   942.1

  April 2017 Notes price on April 12, 2007                                                                    [B]                                          83.95

Investment Cost of April 2017 Notes exchanged                                                                 [C]= [A] × [B]/100      $                   790.9               100%
    Total interest payments received before 2016 Exchange                                                     [D]                     $                   469.9
    Accrued interest on April 2017 Notes received at 2016 Exchange                                            [E]                     $                      2.2

  Total payments received from the April 2017 Notes                                                           [F] = [D] + [E]         $                   472.1

October 2016 Exchange
                   [1]
  Exchange Ratio                                                                                              [G]                                          1.17

Face value of October 2020 Notes received in the Exchange                                                     [H] = [A] × [G]         $                  1,102.3

  Total principal payments received from 2020 Notes after Exchange                                            [I]                     $                   551.1

  Total interest payments received from 2020 Notes after Exchange                                             [J]                     $                   187.4

Total payments received from 2020 Notes after Exchange                                                        [K] = [I] + [J]         $                   738.5


Cash Flows through Today (March 13, 2020)                                                                     [L] = [F] + [I] + [J]   $                  1,210.6           153.07%

Difference between amount received and amount invested as of today                                            [M] = [L] - [C]         $                   419.7

  Principal outstanding of 2020 Notes as of today                                                             [N] = [H] - [I]         $                   551.1
  Price of 2020 Notes today                                                                                   [O]                                          21.43
                              [2]
Market Value of 2020 Notes                                                                                    [P] = [N] x [O]/100     $                   118.1             14.93%

Total Recovery as of today including market value of outstanding 2020 Notes                                   [Q] = [L] + [P]         $                  1,328.7           168.00%
                                                Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 69 of 75
                                                                                                                                                                                      CONFIDENTIAL

                                                                                              Exhibit 3A
                                                                                           April 2017 Notes
                                                                              Investor Cash Flow Since Initial Investment
                                                               $942 Million PDVSA April 2017 Notes Purchased on April 12, 2007
Note:
[1] Interest payments assume that all April 2017 Notes holders received 1.17 2020 Notes and all November 2017 Notes holders received 1.22 2020 Notes. Actual exchange ratios vary because the principal of
2020 Notes received in the exchange was rounded down to the nearest $1,000. Under this assumption, the principal of the 2020 Notes is $3,368,007,015. The true principal of the 2020 Notes is $3,367,529,000.

[2] As of the time that this report was prepared, the last available pricing data on the 2020 Notes was as of March 13, 2020. Thus, I use this date to estimate the Market Value of 2020 Notes for purposes of my
analysis.
Sources:
[A] Bond prices from Bloomberg L.P. include accrued interest.
[B] Offers to Exchange Offering Circular, Petroleos de Venezuela, S.A., September 16, 2016.
[C] Supplement to Offers to Exchange Offering Circular, Petroleos de Venezuela, S.A., September 26, 2016.
[D] April 2017 Bond Prospectus, Petroleos de Venezuela, S.A., December 4, 2007.
[E] "PDVSA Announces Expiration and Final Results for its Offer to Exchange," Petroleos de Venezuela, S.A., October 24, 2016.
[F] "PDVSA Announces Settlement of the Exchange Offers of its Outstanding 5.25% Senior Notes due 2017 and 8.5% Senior Notes due 2017 for New 8.5% Senior Secured Notes due 2020," PR Newswire,
October 28, 2016.
[G] "PDVSA Holders Say They Haven’t Got Coupon on Citgo-Backed Bonds," Bloomberg, November 29, 2017.
[H] "Venezuela oil giant PDVSA avoids catastrophic debt default, despite Trump waging 'economic war'," CNBC, October 27, 2017.
[I] "Venezuela PDVSA bondholders to receive late payment by Thursday: sources," Reuters, October 31, 2017.
[J] "PDVSA Bondholders Said to Receive Interest Payment on 2020 Note," Bloomberg, May 2, 2018.
[K] "UPDATE 1- Investors receiving payment on PDVSA 2020 bond-sources," Reuters, October 30, 2018.
[L] "PDVSA bond interest payment authorized," Kallanish Energy News, April 26, 2019.
[M] "Venezuela Defaults on Its Last Bond, Setting up Legal Showdown," Bloomberg News, October 28, 2019.
                                           Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 70 of 75
                                                                                                                                                CONFIDENTIAL

                                                                             Exhibit 3B
                                                                       November 2017 Notes
                                                           Investor Cash Flow Since Initial Investment
                          $2,786 Million PDVSA November 2017 Notes of Initial Face Value Purchased on October 29, 2010 and January 18, 2011
                                                                                                                                 November 2017 Notes Holders Who
                                                                                                                                       Participated in Exchange
                                                                                                                                 $ millions (except       Value as % of
PDVSA November 2017 Notes
                                                                                                                                      prices)             Investment Cost
Original Face value exchanged before amortization                                                    [A]                     $                  2,785.8
  November 2017 Notes price on October 29, 2010                                                      [B]                                          70.87
  November 2017 Notes price on January 18, 2011                                                      [C]                                          70.66
                                                                    [1]
  Weighted Average November 2017 Notes price on issuance dates                                       [D]                                          70.76
Weighted Average Investment Cost of November 2017 Notes exchanged                                    [E] = [A] × [D]/100     $                  1,971.2             100%
    Total principal payments received before 2016 Exchange                                           [F]                     $                   928.6
    Total interest payments received before 2016 Exchange                                            [G]                     $                  1,262.9
    Accrued interest on November 2017 Notes received at 2016 Exchange                                [H]                     $                    77.2
  Total payments received from the November 2017 Notes                                               [I] = [F] + [G] + [H]   $                  2,268.6

October 2016 Exchange

  Total principal outstanding before the 2016 Exchange                                               [J] = [A] - [F]         $                  1,857.2
                   [2]
  Exchange Ratio                                                                                     [K]                                          1.22
Face value of October 2020 Notes received in the Exchange                                            [L] = [J] × [K]         $                  2,265.7
  Total principal payments received from 2020 Notes after Exchange                                   [M]                     $                  1,132.9
  Total interest payments received from 2020 Notes after Exchange                                    [N]                     $                   385.2
Total payments received from 2020 Notes after Exchange                                               [O] = [M] + [N]         $                  1,518.1

Cash Flows through Today (March 13, 2020)                                                            [P] = [I] + [M] + [N]   $                  3,786.7           192.10%

Difference between amount received and amount invested as of today                                   [Q] = [P] - [E]         $                  1,815.5

  Principal outstanding of 2020 Notes as of today                                                    [R] = [L] - [M]         $                  1,132.9
  Price of 2020 Notes today                                                                          [S]                                          21.43
                              [3]
Market Value of 2020 Notes                                                                           [T] = [R] x [S]/100     $                   242.7             12.31%

Total Recovery as of today including market value of outstanding 2020 Notes                          [U] = [P] + [T]         $                  4,029.4           204.41%
                                                Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 71 of 75
                                                                                                                                                                                      CONFIDENTIAL

                                                                                Exhibit 3B
                                                                          November 2017 Notes
                                                              Investor Cash Flow Since Initial Investment
                             $2,786 Million PDVSA November 2017 Notes of Initial Face Value Purchased on October 29, 2010 and January 18, 2011
Note:
[1] Weighted Average November 2017 Notes price on issuance dates assumes that out of Note holders who participated in the exchange, the split between Note holders who purchased on the first and second
issuance date is the same proportion as the original issuance.
[2] Interest payments assume that all April 2017 Notes holders received 1.17 2020 Notes and all November 2017 Notes holders received 1.22 2020 Notes. Actual exchange ratios vary because the principal of 2020
Notes received in the exchange was rounded down to the nearest $1,000. Under this assumption, the principal of the 2020 Notes is $3,368,007,015. The true principal of the 2020 Notes is $3,367,529,000.
[3] As of the time that this report was prepared, the last available pricing data on the 2020 Notes was as of March 13, 2020. Thus, I use this date to estimate the Market Value of 2020 Notes for purposes of my
analysis.
Sources:
[A] Bond prices from Bloomberg L.P. include accrued interest.
[B] Offers to Exchange Offering Circular, Petroleos de Venezuela, S.A., September 16, 2016.
[C] Supplement to Offers to Exchange Offering Circular, Petroleos de Venezuela, S.A., September 26, 2016.
[D] November 2017 Bond Prospectus, Petroleos de Venezuela, S.A., March 17, 2011.
[E] "PDVSA Announces Expiration and Final Results for its Offer to Exchange," Petroleos de Venezuela, S.A., October 24, 2016.
[F] "PDVSA Announces Settlement of the Exchange Offers of its Outstanding 5.25% Senior Notes due 2017 and 8.5% Senior Notes due 2017 for New 8.5% Senior Secured Notes due 2020," PR Newswire,
October 28, 2016.
[G] "PDVSA Holders Say They Haven’t Got Coupon on Citgo-Backed Bonds," Bloomberg, November 29, 2017.
[H] "Venezuela oil giant PDVSA avoids catastrophic debt default, despite Trump waging 'economic war'," CNBC, October 27, 2017.
[I] "Venezuela PDVSA bondholders to receive late payment by Thursday: sources," Reuters, October 31, 2017.
[J] "PDVSA Bondholders Said to Receive Interest Payment on 2020 Note," Bloomberg, May 2, 2018.
[K] "UPDATE 1- Investors receiving payment on PDVSA 2020 bond-sources," Reuters, October 30, 2018.
[L] "PDVSA bond interest payment authorized," Kallanish Energy News, April 26, 2019.
[M] "Venezuela Defaults on Its Last Bond, Setting up Legal Showdown," Bloomberg News, October 28, 2019.
                                          Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 72 of 75
                                                                                                                                                      CONFIDENTIAL

                                                                                   Exhibit 4A
                                                                                 April 2017 Notes
                                                                    Investor Cash Flow Since Exchange Offering
                                                   $942 Million PDVSA April 2017 Notes Purchased During Tender Offer Window
                                                                                                                                         April 2017 Notes Holders Who
                                                                                                                                             Participated in Exchange
                                                                                                                                       $ millions (except       Value as % of
PDVSA April 2017 Notes
                                                                                                                                            prices)             Investment Cost

Total principal outstanding exchanged                                                                      [A]                     $                   942.1

October 2016 Exchange

 Average daily market price of April 2017 Notes during tender offer window
                                                                                                           [B]                                         82.01
 (September 16, 2016 - October 21, 2016)
Average Market value of April 2017 Notes tendered during tender offer window                               [C] = [A] × [B]/100     $                   772.6              100%

 Accrued interest on April 2017 Notes received at 2016 Exchange                                            [D]                     $                     2.2

 Total principal payments received from 2020 Notes after Exchange                                          [E]                     $                   551.1

 Total interest payments received from 2020 Notes after Exchange                                           [F]                     $                   187.4

Total payments received from 2020 Notes after Exchange                                                     [G] = [E] + [F]         $                   738.5

                                              [1], [2]
Cash Flows through Today (March 13, 2020)                                                                  [H] = [D] + [E] + [F]   $                   740.7             95.87%

Difference between amount received and amount invested as of today                                         [I] = [H] - [C]         $                   (31.9)

 Principal outstanding of 2020 Notes as of today                                                           [J]                     $                   551.1
 Price of 2020 Notes today                                                                                 [K]                                         21.43
                             [3]
Market Value of 2020 Notes                                                                                 [L] = [J] x [K]/100     $                   118.1             15.28%

Total Recovery as of today including market value of outstanding 2020 Notes                                [M] = [H] + [L]         $                   858.8            111.16%
                                                 Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 73 of 75
                                                                                                                                                                                       CONFIDENTIAL

                                                                                                   Exhibit 4A
                                                                                                 April 2017 Notes
                                                                              Investor Cash Flow Since Exchange Offering
                                                       $942 Million PDVSA April 2017 Notes Purchased During Tender Offer Window
Note:
[1] Accrued interest received at the exchange is included in the calculation of total payments received by investors because the investment cost basis is calculated using the Bloomberg prices that include accrued
interest.
[2] Interest payments assume that all April 2017 Notes holders received 1.17 2020 Notes and all November 2017 Notes holders received 1.22 2020 Notes. Actual exchange ratios vary because the principal of 2020
Notes received in the exchange was rounded down to the nearest $1,000. Under this assumption, the principal of the 2020 Notes is $3,368,007,015. The true principal of the 2020 Notes is $3,367,529,000.

[3] As of the time that this report was prepared, the last available pricing data on the 2020 Notes was as of March 13, 2020. Thus, I use this date to estimate the Market Value of 2020 Notes for purposes of my
analysis.
Sources:
[A] Bond prices from Bloomberg L.P. include accrued interest.
[B] Offers to Exchange Offering Circular, Petroleos de Venezuela, S.A., September 16, 2016.
[C] Supplement to Offers to Exchange Offering Circular, Petroleos de Venezuela, S.A., September 26, 2016.
[D] April 2017 Bond Prospectus, Petroleos de Venezuela, S.A., December 4, 2007.
[E] "PDVSA Announces Expiration and Final Results for its Offer to Exchange," Petroleos de Venezuela, S.A., October 24, 2016.
[F] "PDVSA Announces Settlement of the Exchange Offers of its Outstanding 5.25% Senior Notes due 2017 and 8.5% Senior Notes due 2017 for New 8.5% Senior Secured Notes due 2020," PR Newswire,
October 28, 2016.
[G] "PDVSA Holders Say They Haven’t Got Coupon on Citgo-Backed Bonds," Bloomberg, November 29, 2017.
[H] "Venezuela oil giant PDVSA avoids catastrophic debt default, despite Trump waging 'economic war'," CNBC, October 27, 2017.
[I] "Venezuela PDVSA bondholders to receive late payment by Thursday: sources," Reuters, October 31, 2017.
[J] "PDVSA Bondholders Said to Receive Interest Payment on 2020 Note," Bloomberg, May 2, 2018.
[K] "UPDATE 1- Investors receiving payment on PDVSA 2020 bond-sources," Reuters, October 30, 2018.
[L] "PDVSA bond interest payment authorized," Kallanish Energy News, April 26, 2019.
[M] "Venezuela Defaults on Its Last Bond, Setting up Legal Showdown," Bloomberg News, October 28, 2019.
                                           Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 74 of 75
                                                                                                                                                   CONFIDENTIAL

                                                                                     Exhibit 4B
                                                                                 November 2017 Notes
                                                               Investor Cash Flow Since Exchange Offering
                                    $2,786 Million PDVSA November 2017 Notes of Initial Face Value Purchased During Tender Offer Window

                                                                                                                                    November 2017 Notes Holders Who
                                                                                                                                         Participated in Exchange
                                                                                                                                    $ millions (except        Value as % of
PDVSA November 2017 Notes
                                                                                                                                         prices)              Investment Cost

Total principal outstanding exchanged                                                                   [A]=[B]-[C]
                                                                                                                                $                  1,857.2
    Face value at issuance                                                                              [B]                     $                  2,785.8
    Total principal payments received before 2016 Exchange                                              [C]                     $                   928.6

October 2016 Exchange

  Average daily market price of November 2017 Notes during tender offer window
                                                                                                        [D]
  (September 16, 2016 - October 21, 2016)                                                                                                            87.37

Average Market value of November 2017 Notes tendered during tender offer window                         [E] = [A] × [D]/100
                                                                                                                                $                  1,622.6              100%
  Accrued interest on November 2017 Notes received at 2016 Exchange                                     [F]
                                                                                                                                $                    77.2
  Total principal payments received from 2020 Notes after Exchange                                      [G]                     $                  1,132.9
  Total interest payments received from 2020 Notes after Exchange                                       [H]                     $                   385.2
Total payments received from 2020 Notes after Exchange                                                  [I] = [G] +[H]          $                  1,518.1
                                                [1], [2]
Cash Flows through Today (March 13, 2020)                                                               [J] = [F] + [G] + [H]   $                  1,595.2            98.31%

Difference between amount received and amount invested as of today                                      [K] = [J] - [E]         $                    (27.4)

  Principal outstanding of 2020 Notes as of today                                                       [L]                     $                  1,132.9
  Price of 2020 Notes today                                                                             [M]                                          21.43
                              [3]
Market Value of 2020 Notes                                                                              [N] = [L] x [M]/100     $                   242.7             14.96%
Total Recovery as of today including market value of outstanding 2020 Notes                             [O] = [J] + [N]
                                                                                                                                $                  1,838.0           113.27%
                                               Case 1:19-cv-10023-KPF Document 133-1 Filed 06/16/20 Page 75 of 75
                                                                                                                                                                                     CONFIDENTIAL

                                                                                               Exhibit 4B
                                                                                           November 2017 Notes
                                                               Investor Cash Flow Since Exchange Offering
                                    $2,786 Million PDVSA November 2017 Notes of Initial Face Value Purchased During Tender Offer Window
Note:
[1] Accrued interest received at the exchange is included in the calculation of total payments received by investors because the investment cost basis is calculated using the Bloomberg prices that include
accrued interest.
[2] Interest payments assume that all April 2017 Notes holders received 1.17 2020 Notes and all November 2017 Notes holders received 1.22 2020 Notes. Actual exchange ratios vary because the principal of
2020 Notes received in the exchange was rounded down to the nearest $1,000. Under this assumption, the principal of the 2020 Notes is $3,368,007,015. The true principal of the 2020 Notes is $3,367,529,000.

[3] As of the time that this report was prepared, the last available pricing data on the 2020 Notes was as of March 13, 2020. Thus, I use this date to estimate the Market Value of 2020 Notes for purposes of my
analysis.
Sources:
[A] Bond prices from Bloomberg L.P. include accrued interest.
[B] Offers to Exchange Offering Circular, Petroleos de Venezuela, S.A., September 16, 2016.
[C] Supplement to Offers to Exchange Offering Circular, Petroleos de Venezuela, S.A., September 26, 2016.
[D] November 2017 Bond Prospectus, Petroleos de Venezuela, S.A., March 17, 2011.
[E] "PDVSA Announces Expiration and Final Results for its Offer to Exchange," Petroleos de Venezuela, S.A., October 24, 2016.
[F] "PDVSA Announces Settlement of the Exchange Offers of its Outstanding 5.25% Senior Notes due 2017 and 8.5% Senior Notes due 2017 for New 8.5% Senior Secured Notes due 2020," PR Newswire,
October 28, 2016.
[G] "PDVSA Holders Say They Haven’t Got Coupon on Citgo-Backed Bonds," Bloomberg, November 29, 2017.
[H] "Venezuela oil giant PDVSA avoids catastrophic debt default, despite Trump waging 'economic war'," CNBC, October 27, 2017.
[I] "Venezuela PDVSA bondholders to receive late payment by Thursday: sources," Reuters, October 31, 2017.
[J] "PDVSA Bondholders Said to Receive Interest Payment on 2020 Note," Bloomberg, May 2, 2018.
[K] "UPDATE 1- Investors receiving payment on PDVSA 2020 bond-sources," Reuters, October 30, 2018.
[L] "PDVSA bond interest payment authorized," Kallanish Energy News, April 26, 2019.
[M] "Venezuela Defaults on Its Last Bond, Setting up Legal Showdown," Bloomberg News, October 28, 2019.
